Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 1 of 62 PageID 9695



                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF TEXAS

                                        DALLAS DIVISION


THOMAS BUCHANAN on behalf of                    :
herself and all others similarly situated,      :
                                                :
        Plaintiff,                              :     C.A. No. 3: 17-CV-0728-D
                                                :
v.                                              :
                                                :
SIRIUS XM RADIO, INC.                           :
                                                :
        Defendant.                              :

                                                /

                     EXPERT DECLARATION OF ANYA VERKHOVSKAYA
                         CONCERNING PROPOSED NOTICE PLAN



                                             April 23, 2019




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                                Page 2 of 62 PageID 9696


                                                   TABLE OF CONTENTS

            I. INTRODUCTION..............................................................................................3

           II. EXPERIENCE AND QUALIFICATIONS ………... .....................................3

          III. PROPOSED SETTLEMENT ...........................................................................9

           IV.   PROPOSED NOTICE PLAN ..........................................................................11




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 2 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                    Page 3 of 62 PageID 9697


I, Anya Verkhovskaya, hereby certify as follows:

I. INTRODUCTION

   1. The opinions expressed in this Expert Declaration of Proposed Notice Plan are based upon

my personal knowledge and experience, documents and information provided to me by Plaintiff’s

Counsel, my associates and staff.

   2. I submit this Declaration at the request of the parties in connection with Buchanan v. Sirius

XM Radio, Inc. regarding the proposed Notice Plan

   3. I am over the age of 21 and I am not a party to this action. If I were called to testify, I could

and would competently do so.

II. EXPERIENCE AND QUALIFICATIONS

   4. I am the President of Class Experts Group, LLC (“CEG”). CEG offers litigation support

services with a focus on data management and data analysis, particularly in the area of Telephone

Consumer Protection Act (“TCPA”) class administration and consumer class action litigation

support services.

   5. I have over 20 years of experience serving as an expert witness and court-approved class

action settlement administrator in various class action matters, including, but not limited to

Telephone Consumer Protection Act cases, consumer, employment, antitrust, securities fraud,

ERISA, civil rights, discrimination and other claims. My résumé is attached hereto as Exhibit A.

   6. I have extensive experience identifying and locating class members in order to administer

some of the largest and most complex class actions and other administration matters, involving all

aspects of direct, media and third-party notice programs, data management, claims administration

and settlement fund distribution, both domestically and internationally.




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 3 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                   Page 4 of 62 PageID 9698


   7. In my professional experience, I have personally analyzed, overseen and directed pre-class-

certification data analysis engagements, including but not limited to the analysis of telephone

records; credit card company records; governmental agency data files; life, automobile, medical,

and title insurance records; medical billing records; mortgage, securities and other banking

records; as well as various other large-volume data sets across dozens of industries.

   8. As a result, I am familiar with numerous and diverse methodologies and systems that can

be used to perform reliable record analysis.

   9. I have been personally involved with the administration, processing and adjudication of

millions of class action-related claims, and hundreds of thousands of TCPA-related claims,

including analysis, classification, processing documentation (paper and digital) and related

correspondence.

   10. I have regularly served as an expert witness, providing opinions and testimony concerning

notice adequacy and settlement issues, ascertainability, and class certification.

   11. I have been retained to provide expert reports and/or data analysis declarations in numerous

TCPA matters, including but not limited to the following cases:

           a. Abante Rooter & Plumbing, Inc. v. Alarm.com, Inc. and Alarm.com
              Holdings, Inc., No. 15-6314 (N.D. Cal.)
           b. Barron’s Outfitters, Inc. v. Deluxe Corp., No. 14-1903 (D.S.C.)
           c. Benzion v. Vivint, Inc., No. 12-61826 (S.D. Fla.)
           d. Biringer v. First Family Ins., Inc., No. 14-566 (N.D. Fla.)
           e. Carrese v. Yes Online Inc., No. 16-5301 (C.D. Cal.)
           f. Cordoba v. DIRECTV, LLC, No. 15-3755 (N.D. Ga.)
           g. Cortes v. National Credit Adjusters, No. 17-02152 (S.D. Cal.)
           h. Desai v. ADT Security Sys., Inc., No. 11-1925 (N.D. Ill.)
           i. Donaca v. Dish Network, L.L.C., No. 11-2910 (D. Colo.)
           j. Duchene v. Westlake Servs., LLC, No. 13-157 (W.D. Penn.)
           k. Fanning v. HSBC Card Servs., Inc., No. 12-885 (C.D. Cal.)



Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 4 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 5 of 62 PageID 9699


          l. Flowers v. Twilio, Inc., No. RG16804363 (Cal. Sup. Ct., Alameda Cnty.)
          m. Gilmore v. USCB Corp., No. 17-00119 (M.D. Ga.)
          n. Goins v. Palmer Recovery Attorneys, PLLC, No. 17-00654 (M.D. Fla.)
          o. Heidarpour v. Central Payment Co. LLC, No. 15-139, (M.D. Ga.)
          p. Hetherington v. Omaha Steaks, Inc., No. 13-2152 (D. Or.)
          q. Hogaboom v. NCO Fin. Sys., No. 15-6146 (E.D. Pa.)
          r. Hopkins v. Modernize, Inc., No. 17-40087 (D. Ma.)
          s. Horton v. Cavalry Portfolio Servs., LLC, No. 13-307 (S.D. Cal.)
          t. Ikuseghan v. Multicare Health System, No. 14-5539 (W.D. Wash.)
          u. In re Collecto, Inc. TCPA Litig., No. 14-2513 (D. Mass.)
          v. In re Monitronics Int’l., Inc. TCPA Lit., No. 13-2493 (N.D. W. Va.)
          w. Johansen v. One Planet Ops Inc., No. 16-121 (S.D. Ohio)
          x. Johnson v. Navient, No. 15-716 (S.D. Ind.)
          y. Johnson v. NPAS Solutions, LLC, No. 17-80393 (S.D. Fla.)
          z. Krakauer v. DISH Network, LLC, No. 14-333 (M.D. N.C.)
          aa. LaVigne v. First Community Bancshares, Inc., No. 15-000934 (D. N.M.)
          bb. Lennartson v. Papa Murphy’s Int’l. LLC, No. 15-05307 (W.D. Wa.)
          cc. Lofton v. Verizon Wireless (VAW) LLC, No. 13-5665 (N.D. Cal.)
          dd. Luster v. Green Tree Servicing LLC, No. 14-1763 (N.D. Ga.)
          ee. Mauthe, M.D., P.C. v. Versa Cardio, LLC, No. 15-657 (M.D. Pa.)
          ff. Mey v. Frontier Commc’ns Corp., No. 13-1191 (D. Conn.)
          gg. Mey v. Herbalife Int’l, No. 01-263 (Cir. Ct. Ohio Cnty., W. Va.)
          hh. Mey v. Interstate Nat’l Dealer Servs., Inc., et al., No. 14-01846 (N.D. Ga.)
          ii. Mey v. Venture Data, LLC, No. 14-123 (N.D. W. Va.)
          jj. Mohamed v. OffLease Only, Inc., No. 15-23352 (S.D. Fla.)
          kk. Morris v. Solar City Corp., No. 15-5107 (N.D. Cal.)
          ll. Nguyen v. Vantiv LLC, No. 15-2436 (N.D. Cal.)
          mm. Reyes v. BCA Fin. Servs., No. 16-24077 (S.D. Fla.)
          nn. Roberts v. Wyndham Hotels & Resorts, LLC, No. 12-5083 (N.D. Cal.)
          oo. Saunders v. Cabela’s Wholesale, Inc., No. 14-537095 (Cal. Sup. Ct., San
              Francisco Cnty.)
          pp. Slovin v. SunRun, Inc., No. 15-5340 (N.D. Cal.)
          qq. Tomeo v. Citigroup Inc., No. 13-04046, (N.D. Ill.)
          rr. Vizcarra v. Macy’s.com, No. 14-2041 (C.D. Cal.)
          ss. West v. California Serv. Bureau, Inc., No. 16-03124 (N.D. Cal.)


Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 5 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 6 of 62 PageID 9700


           tt. Winters v. Capital One Bank (USA) N.A., No. 17-1178 (C.D. Cal.)
           uu. Youngman v. A&B Ins. & Fin., Inc., No. 16-1478 (M.D. Fla.)

   12. I was the court-appointed settlement administrator and managed claims processing and the

fund distribution and/or was a notice expert in, inter alia, the following TCPA cases:

           a. Benzion v. Vivint, Inc., No. 12-61826 (S.D. Fla.)
           b. Brown v. Rita’s Ice Franchise, No. 15-3509 (E.D. Pa.)
           c. Desai v. ADT Security Sys., Inc., No. 11-1925 (N.D. Ill.)
           d. Duchene v. Westlake Servs., LLC, d/b/a Westlake Fin. Servs., LLC, No. 13-157
              (W.D. Pa.)
           e. Heidarpour v. Central Payment Co. LLC, No. 15-139 (M.D. Ga.)
           f. Horton v. Cavalry Portfolio Servs., LLC, No. 13-307 (S.D. Cal.)
           g. Ikuseghan v. Multicare Health Sys., No. 14-5539 (W.D. Wash.)
           h. Lofton v. Verizon Wireless (VAW) LLC, No. 13-5665 (N.D. Cal.)
           i. Mey v. Herbalife Int’l, No. 01-263 (Cir. Ct. Ohio Cnty., W. Va.)
           j. Mey v. Interstate Nat’l Dealer Servs., Inc., et al., No. 14-01846 (N.D. Ga.)
           k. Milford & Ford Assoc., Inc., et al. v. Cell-Tek, LLC, No. 09-11261 (D. Ma.)
           l. Munday v. Navy Fed. Credit Union, No. 15-1629 (C.D. Cal.)
           m. Nguyen v. Vantiv LLC, No. 15-2436 (N.D. Cal.)
           n. Ward v. Flagship Credit Acceptance, LLC, No. 17-02069 (E.D. Pa.)
           o. Youngman v. A&B Ins. & Fin., Inc., No. 16-1478 (M.D. Fla.)

   13. In addition to the engagements listed above and, in my resume, I have also overseen some

of the most complex, large-scale international administration programs.

   14. As the court-appointed notice administrator in the In Re Swiss Banks Holocaust Victim

Assets Litigation, a $1.25 billion settlement, I played a key role in a worldwide Phase I, notice

program that resulted in the processing of more than 500,000 initial questionnaires.

   15. In Phase III, I coordinated delivering notice to over 10,000 Jewish communities in 109

countries, and administered international help and call centers in Phases I and III that directly

assisted more than 100,000 potential claimants, created a class-appropriate notice targeting

Romanies (Gypsies) in 48 countries and directed hundreds of staff to communicate orally and


Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 6 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                   Page 7 of 62 PageID 9701


directly with Romani communities and individuals, and notified more than two million people. By

designation of the International Organization for Migration (“IOM”), I directly assisted more than

22,000 Romanies in 17 countries of central and eastern Europe with claim completion.

   16. I was appointed by the government of Germany to lead the notice and claims collection

efforts in the German Forced Labour Compensation Programme (GFLCP). As authorized by the

IOM, we located more than 43,000 Romani survivors in 17 countries of central and eastern Europe

who were potentially eligible for humanitarian aid, and I oversaw the creation of a comprehensive

database for the GFLCP and the Holocaust Victim Assets Programme and directly assisted more

than 11,000 Romanies in eight central and eastern European countries with claim completion.

   17. I was appointed by Chairman Lawrence Eagleburger and served as a consultant to the

International Commission on Holocaust Era Insurance Claims (ICHEIC) on notice and outreach

strategies and supervised the notification of claimants and face-to-face assistance programs in

eastern Europe and the former Soviet Union.

   18. In February 2011, I was appointed by the Israeli government authority as the

Administrative Director of Project HEART (Holocaust Era Asset Restitution Taskforce) to provide

the essential tools, strategy, and information that will ultimately enable the Government of Israel

and its partners to secure a measure of justice for eligible Jewish victims and their heirs. Since its

inception, Project HEART has become one of the most comprehensive multilingual notice

campaigns ever undertaken, covering 137 countries. As part of its efforts, we launched a

multilingual, interactive website, established a 24-hour call center in 13 languages, distributed

more than 500,000 documents to potentially eligible families of Holocaust victims, handled over

80,000 calls, conducted archival research, and created the most comprehensive on-line database in

history. In addition, my team reached out to 15,000 non-governmental organizations (NGOs) that




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 7 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                   Page 8 of 62 PageID 9702


are now engaged in the project, assisted thousands of Holocaust victims and their heirs, established

an active social media campaign, held numerous press conferences, participated in dozens of radio

programs, processed nearly two hundred thousand claims, and created the worlds-largest and most

complex data repository of nearly two million documents of Jewish property stolen or looted

during the Holocaust era.

   19. Courts have admitted my expert opinions, testimony, data analysis methodology, notice

programs’ effectiveness and efficiency, as well as claims administration determinations, in

numerous TCPA and other class action cases. Several courts have commented favorably on the

record, specifically regarding my TCPA-related experience and expertise. For example, United

States District Judge Catherine Eagles stated in her January 25, 2018 Order in the matter of Thomas

H. Krakauer v. DISH NETWORK, LLC, case 1:14-CV- 333, in the United States District Court for

the Middle District of North Carolina:

               The Court has reviewed a number of Ms. Verkhovskaya’s reports and
               declarations during the course of these proceedings and heard her testify at
               trial. She is well-qualified to address issues related to locating and updating
               addresses for class members and identifying those with incomplete name
               information from telephone numbers. Based on its familiarity with her work
               over time and on its personal, in-court observations of her testimony, the
               Court finds her to be a credible witness and has no concerns about her
               honesty or integrity.

   20. In Milford & Ford Associates, Inc., et al. v. Cell-Tek, LLC, et al., in the United States

District Court for the District of Massachusetts:

               Of the 73,206 class members, 11,518 (approximately 15%) have returned
               claim forms. As attested by Anya Verkhovskaya, this is an exceptionally
               high number and indicative of a well-executed class notice program
               compared to previous class actions, which has yielded an approximate 5%
               response rate.

   21. In the past four years I have testified as an expert witness at deposition or trial in the

following cases:



Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 8 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 9 of 62 PageID 9703


           a. Abante Rooter & Plumbing, Inc. v. Alarm.com, Inc. and Alarm.com Holdings,
              Inc., No. 15-06314 (N.D. Cal.)
           b. Biringer v. First Family Ins., Inc., No. 14-00566 (N.D. Fla.)
           c. Cordoba et al v. DIRECTV, LLC., No. 15-03755 (N.D. Ga.)
           d. Drayton v. Toyota Motor Credit Corporation, No. 16-00046 (M.D. Fla.)
           e. Garcia vs. Target Corporation, No. 16-20727 (S.D. Fla.)
           f. Gilmore v. USCB Corporation, No. 17-00119 (M.D. Ga.)
           g. Goins v. Palmer Recovery Attorneys, PLLC., No. 17-00654 (M.D. Fla.)
           h. Heidarpour v. Central Payment Co LLC., No. 15-00139 (M.D. Ga.)
           i. Hopkins v. Modernize, Inc., No. 17-40087 (D. Mass.)
           j. Hossfeld v. Compass Bank, et al., No. 16-02017 (N.D. Ala.)
           k. In re: Monitronics International, Inc. Telephone Consumer Protection Act
              Litigation, No. 13-02493 (N.D. W.V.)
           l. Johansen v. HomeAdvisor, Inc., One Planet Ops Inc., et al, No. 16-00121,
              (S.D. Ohio)
           m. Johnson v. Comodo Group, Inc., No. 16-004469 (D. N.J.)
           n. Johnson v. Navient Solutions, Inc., No. 15-00716 (S.D. Ind.)
           o. Krakauer v. DISH Network, LLC., No. 14-00333 (M.D. N.C.)
           p. Luster v. Green Tree Servicing LLC., No. 14-01763 (N.D. Ga.)
           q. Manopla et al v. Home Depot USA, Inc. et al., No. 15-01120 (D. N.J.)
           r. Mcmillion v. Rash Curtis & Associates, No. 16-03396 (N.D. Cal.)
           s. Mey v. Frontier Communications Corporation, No. 13-01191 (D. Conn.)
           t. Morris v. SolarCity Corp., No. 15-05107 (N.D. Cal.)
           u. Pieterson v Wells Fargo Bank, N.A., No. 17-02306 (N.D. Cal.)
           v. Reyes v. BCA Financial Services, Inc., No. 16-24077 (S.D. Fla.)
           w. Roberts v. Wyndham International, Inc. et al., No. 12-05083 (N.D. Cal.)
           x. Slovin v. Sunrun, Inc. et al., No. 15--05340 (N.D. Cal.)
           y. Tomeo v. Citigroup Inc., No. 13-04046 (N.D. Ill.)
           z. West v. California Service Bureau, Inc., No. 16-03124 (N.D. Cal.)
           aa. Winters v. Capital One Bank (USA) N.A., et al., No. 17-01178 (C.D. Cal.)

III. PROPOSED SETTLEMENT

   22. It is my understanding that the parties have reached a proposed settlement outlined in the

Settlement Agreement with the Settlement Class consisting of:



Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 9 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                       Page 10 of 62 PageID 9704


         All natural persons in the United States who, from October 16, 2013 to the date of this
         Agreement: (a) received more than one telephone solicitation call in a 12-month period
         made by or on behalf of Sirius XM more than 31 days after registering the landline,
         wireless, cell or mobile telephone number on which they received those calls with the
         National Do Not Call Registry, or (b) received one or more calls after registering the landline,
         wireless, cell, or mobile telephone number on which they received the calls with Sirius XM’s
         internal Do Not Call list.

         Excluded from the class definition are: (a) natural persons who were or had been paid
         subscribers to Sirius XM’s service at the time of the first call; (b) natural persons who
         were members of the class settled in Hooker v. Sirius XM Radio Inc., Civil Action No.
         4:13-cv-00003 (E.D. Va. 2013), who did not exclude themselves from that class, and who
         did not receive more than one telephone solicitation call after July 5, 2016, the date of the
         Hooker settlement; and (c) any employees, officers, directors of Sirius XM, and attorneys
         appearing in this case, and any judge assigned to hear this case as well as their immediate
         family and staff.

    23. I further understand that, pursuant to the Settlement Agreement, in full and final settlement of the

claims of the Settlement Class, and in consideration for the release of the Released Claims:

        a. Sirius XM shall pay a non-reversionary sum of $25,000,000.00 (the “Settlement

Fund”), from which cash to members of the Settlement Class, notice, administrative costs, and

attorneys’ fees, costs, and other expenses shall be paid. The Settlement Fund shall constitute Sirius

XM’s exclusive payment obligation under this Settlement Agreement.

        b. Sirius XM shall provide three (3) months of free access to Sirius XM’s All Access

Subscription package (or any subsequently-named satellite radio service that contains substantially

the same programming as such All Access package) (the “Free Service”) to each Class Member

who elects to receive it, in lieu of cash (and thus who does not receive a cash distribution from the

Settlement Fund), who is not an active subscriber at the time of distribution, and who complies

with the requirements of this Agreement to receive the Free Service. The monthly retail price of

Sirius XM’s All Access Subscription package, including taxes and fees, is currently approximately

$27.00. Class counsel reasonably estimate the fair market value of the Free Service to be at a




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 10 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 11 of 62 PageID 9705


minimum $32,000,000.00 The availability of the Free Service option shall not diminish the

$25,000,000.00 Settlement Fund.

IV. PROPOSED NOTICE PLAN

   24. Based upon decades of experience in designing and administering efficient and effective

global and domestic notice programs, I reviewed the available documents and carefully considered

the requirements of Federal Rule of Civil Procedure 23(c). Based upon these goals, I prepared a

proposed Notice Plan with 85% reach and frequency.

   25. The Notice Plan is designed to include the following components:

       a. Electronic Notice (“Email Notice”)

       b. Direct Mail Notice

       c. Targeted Media Notice

       d. Website

       e. Interactive Voice Response (“IVR”)

Electronic Notice (“Email Notice”)

   26. In today’s digital world, most individuals have multiple functional email addresses (e.g., a

work email, a personal email, perhaps a junk email, etc.). The following article discusses seven

main reasons why people today have, or should have, more than one email addresses

https://www.getmailbird.com/7-reasons-multiple-email-addresses/. In fact, data compiled by the

Direct Marketing Association this year shows the average number of email addresses owned by

consumers is 2.5 (https://www.zettasphere.com/how-many-email-addresses-people-typically-

use/). Based on this, and other data, I estimate the Class Members in this case will likely each own

or use between one to five email addresses.




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 11 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                    Page 12 of 62 PageID 9706


   27. Email Notice in general does present several challenges that we would like to list here

along with suggestions on how to overcome those challenges: (a) a number of email addresses may

not be valid and will bounce; and (b) unless the email is opened, there is no way to know for sure

if it was delivered to an email account that is not being used, but is still “opened” to filter out non-

personal emails and/or if the email was filtered out by numerous spam filters.

   28. To overcome these challenges, the Email Notice program will utilize multiple email

addresses per Class Member. Using multiple email addresses will increase the Notice Program’s

effective reach by email, and therefore decrease the need for mailed Postcard Notice. Among other

benefits, this proposal will result in a significant reduction of postage costs, a savings that will

result in additional funds being available to distribute to class members.

   29. The parties will provide CEG a class member list with the available relevant pieces of

contact information for each class member (e.g., phone numbers, email addresses, and physical

addresses). Defendant estimates that it will be able to provide approximately 14,400,000

telephone number records and approximately 10,000,000 email addresses associated with the

potential class members.

   30. In addition to the information provided, in order to identify multiple email addresses for

each potential Class Member, the Email Notice program will implement an email reverse append

analysis through one of the major credit bureaus and data aggregators/processors. The reverse

append analysis will utilize the information provided in the class member list to identify up to five

email addresses per each Class Member. I estimate that there will be on average approximately

three unique valid email addresses appended per record for a total of approximately 43,200,000

email addresses. CEG will then send class notifications to all of these email addresses. Emailing

Notice to multiple email addresses per Class Member improves the likelihood that the Email




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 12 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                   Page 13 of 62 PageID 9707


Notice will be delivered to an in-use email address and be opened. Each Email Notice will contain

a link to the case-specific website, SiriusXMdncTCPAsettlement.com, where online claims filing

will be available via computers, mobile phones, and/or all other portable mobile devices.

   31. Email Notices will be tracked for their status as “bounced,” “delivered,” and/or “opened,”

etc. This information will be utilized for additional notice efforts and will be detailed in the notice

declaration.

Direct Mail Notice

   32. A double-sided postcard notice with detachable claim form will be mailed via First- Class

Mail to an estimated 432,000 Class Members. CEG estimates that approximately 432,000 Class

Members will have only “bounced” Email Notices. Mailing addresses will be updated via the

National Change of Address database prior to mailing, which will also provide the maximum

postal discount.

   33. Following the return of any Mailed Notices as undeliverable-as-addressed (“UAA”), CEG

will coordinate advanced address updating and will re-mail notices to those Class Members for

whom updated mailing addresses are identified.

   34. CEG will utilize LexisNexis, TransUnion and/or Microbilt in order to skip-trace the best

addresses for those notices and/or checks that are returned as UAA.

   35. The results of the Direct Mail Notice campaign will be detailed in the notice declaration.

Targeted Media Notice

   36. In addition to the email and direct mail programs, CEG will create effective, audience-

specific media targeting campaigns that reach and inform potential Class Members in the most

efficient, media appropriate and cost-effective manners.




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 13 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 14 of 62 PageID 9708


   37. CEG will use a variety of targeting tools, industry resources and media expertise that will

ensure meeting court requirements through industry-vetted standards. Digital capabilities allow us

to target across multiple devices, such as desktop, laptop, mobile phone, and tablets, and are all

based on defined parameters using data points extracted through trusted industry leaders, such as

Google Ad, Facebook, Twitter, Experian, Adobe, and Amazon marketing services, among others.

   38. CEG will use consumer and audience data such as demographic, geographic, behavioral,

and other interest-based parameters to target audiences. CEG will use market knowledge and

experience to deliver ad campaigns to premium online networks and integrate tracking and

analytics that are used for constant optimization of the Media Notice campaign.

   39. The online Targeted Media Notice program will deliver a minimum of 8,000,000

impressions targeting adults 23+, or those who were 18+ at the beginning of the Class Period, in

the United States.

   40. The online banner ad will take Class Members from their mobile devices, computers, and

other digital devices directly to the case-specific website and/or IVR.

   41. Furthermore, each one of the appended email addresses and/or email addresses received

from the defendant, will be utilized in order to micro-target the Media Notice campaign in order

to reach as many valid class members as possible. For example, based upon how many individuals

have Gmail, Outlook, Yahoo!, or other email domains, online impressions can be targeted to

websites known to be visited by those users.

   42. The Media Program will have 300x250 square banner ads that will be used in the digital

part of the campaign as well as other size banner ads, including 728x90, 468x60 and 160x600

banners for laptop/desktop and then 300x50 / 320x50 and 320x100 for the mobile devices.




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 14 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 15 of 62 PageID 9709


   43. Each ad will link to the case-specific website, SiriusXMdncTCPAsettlement.com, where

online claims filing will be available.

   44. The results of the Targeted Media Notice campaign will be detailed in the notice

declaration.

Website

   45. CEG will design and maintain a dedicated website, SiriusXMdncTCPAsettlement.com,

where Class Members will have access to relevant case information, online claims submission,

and downloadable case documents, including a Long Form Notice in Spanish. The website will be

easy to navigate, it will be mobile compatible and CEG will submit the website to various search

engines to make it easy to locate.

   46. The number of unique visitors to the website and other relevant statistics will be detailed

in the notice declaration.

Interactive Voice Response (“IVR”)

   47. CEG’s call center will provide detailed case information and regular updates via IVR menu

and track calls received. Services will specifically include: (a) a dedicated inbound toll-free line;

and (b) an interactive voice response system with answers to Frequently Asked Questions.

   48. The number of telephone inquiries and other relevant statistics will be detailed in the notice

declaration.

Plain Language

   49. Rule 23(c)(2) of the Federal Rules of Civil Procedure requires class action notices to be

written in "plain, easily understood language." The attached Notice documents are written in plain,

easy to understand language, clearly explaining Class Member’s right under the proposed

Settlement and options to exercise those rights, as well as the deadlines and important dates.




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 15 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                    Page 16 of 62 PageID 9710


    50. The Postcard Notice and Claim Form, attached hereto as Exhibit B, provides information

about the Settlement, on how to file a claim, references a Long Form Notice, IVR’s toll-free

number and a website address, SiriusXMdncTCPAsettlement.com.

    51. The Long Form Notice, attached hereto as Exhibit C, consistently and clearly explains the

details of the Settlement, contains all of the required information, is easy to follow, reader-friendly,

and in a plain language format.

Conclusion

    52. Based upon my experience in class action notice administration and in preparing and

executing notice programs, the notice methods used in this Notice Plan are consistent with other

Court-approved, effective class action notice plans.

    53. This Notice Plan provides the best notice practicable under the circumstances and meets

the due process communications standard. The Notice Plan is consistent with the 70-95% reach

guideline set forth in the Federal Judicial Center’s Judges’ Class Action Notice and Claims Process

Checklist and Plain Language Guide.

    54. Based on my experience with similar Notice Plans, I anticipate a greater than 10% response

rate.

    55. The Notice Plan is fully compliant with Rule 23 of the Federal Rules of Civil Procedure.


I declare under penalty of perjury that the foregoing is true and correct.


_________________
Anya Verkhovskaya




Buchanan v. Sirius XM Radio, Inc., Civil Action No. 3:17-CV-0728-D (N.D. Tex.)
Expert Declaration of Anya Verkhovskaya Concerning Proposed Notice Plan     Page 16 of 16
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19   Page 17 of 62 PageID 9711




                 EXHIBIT A
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 18 of 62 PageID 9712


                                  ANYA VERKHOVSKAYA
                                        President
                                   Class Experts Group, LLC
                                        Milwaukee, WI
                                 anyav@classexpertsgroup.com
                                       262-302-4443

INTRODUCTION
Anya Verkhovskaya is the President of Class Experts Group, LLC, a boutique firm which offers
litigation support services with focus on data and expert services in the area of Telephone
Consumer Protection Act (TCPA), class notice, and consumer class action support services.
Ms. Verkhovskaya has extensive experience administering some of the largest and most complex
class action settlements in history, involving all aspects of direct, media and third-party notice
programs, data management, claims administration and settlement fund distribution.
Ms. Verkhovskaya has been a pioneer in class member identification and location in TCPA
and other consumer cases for purposes of class certification and effectuating notice programs.
Ms. Verkhovskaya regularly provides opinions and testimony concerning ascertainability, class
certification, notice adequacy and settlement issues in connection with TCPA matters as well as a
variety of other types of class actions.


EDUCATION AND EXPERIENCE
Ms. Verkhovskaya’s unique and diverse background includes nearly 30 years of hands-on
experience in coordinating outreach and notice programs, first working with Steven Spielberg
handling eastern European and middle Asian operations of the Survivors of the Shoah Visual
History Foundation (currently USC Shoah Foundation Institute). Ms. Verkhovskaya also consulted
on notice and outreach for the In Re Holocaust Victim Assets Litigation, German Forced Labour
Compensation Programme, and the International Commission on Holocaust Era Insurance
Claims (ICHEIC).
In 1999, Ms. Verkhovskaya parlayed her substantial experience coordinating this outreach, notice,
and data management into a position with A.B. Data, Ltd., where she founded and grew their
class action administration division for nearly two decades. In 2016, Ms. Verkhovskaya joined
DRRT, a globally recognized law firm, as Managing Director. In 2017, Ms. Verkhovskaya
founded Class Experts Group, LLC.
Soon after immigrating to the United States as a political refugee, Ms. Verkhovskaya received a
Bachelor of Science degree from Molloy College in Long Island, New York.




Verkhovskaya Resume                                                                      Page 1 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 19 of 62 PageID 9713


EXPERT TESTIMONY
Ms. Verkhovskaya has provided expert testimony concerning identification of telephone numbers
on the National Do Not Call Registry, identification of cellular/wireless telephone numbers,
identification of residential telephone numbers, reverse-append of name and physical and/or email
address information based upon telephone numbers as of a historical point in time, identification
of recorded calls and related information, wrong number identification, and other topics related to
data analysis, notice programs, and claims or settlement administration. Ms. Verkhovskaya has
provided expert testimony at trial or deposition in, but not limited to, each of the following cases:


•   Abante Rooter & Plumbing, Inc. v. Alarm.com, Inc. and Alarm.com Holdings, Inc., No. 4:15-
    cv-06314, United States District Court, Northern District of California
•   Benzion v. Vivint, Inc., No. 0:12-cv-61826, United States District Court, Southern District of
    Florida, Fort Lauderdale Division
•   Biringer v. First Family Ins., Inc., No. 4:14-cv-00566, United States District Court, Northern
    District of Florida, Tallahassee Division
•   Cordoba et al v. DIRECTV, LLC., No. 1:15-cv-03755, United States District Court, Northern
    District of Georgia
•   Drayton v. Toyota Motor Credit Corp., No. 3:16-cv-00046, United States District Court,
    Middle District of Florida
•   Duchene v. Westlake Services, LLC, No. 2:13-cv-01577, United States District Court, Western
    District of Pennsylvania
•   Estate of Gary Robertson v. ADS Alliance Data Sys., Inc., No. 8:11-cv-01652, United States
    District Court, Middle District of Florida
•   Garcia vs. Target Corporation, No. 1:16-cv-20727, United States District Court, Southern
    District of Florida
•   Gilmore v. USCB Corporation, No. 17-cv-00119, United States District Court, Middle District
    of Georgia, Macon Division
•   Goins v. Palmer Recovery Attorneys, PLLC, No. 6:17-cv-00654, United States District Court,
    Middle District of Florida
•   Heidarpour v. Central Payment Co., No. 4:15-cv-00139, United States District Court, Middle
    District of Georgia
•   Hopkins v. Modernize, Inc., No. 4:17-cv-40087, United States District Court, District of
    Massachusetts
•   Horton v. Cavalry Portfolio Services, LLC., No. 3:13-cv-00307, United States District Court,
    Southern District of California
•   Hossfeld v. Compass Bank, et al., No. 16-cv-02017, United States District Court, Northern
    District of Alabama
•   In Re: BISYS Group, Inc. Securities Litigation, 04-CV-3840 (JSR), United States District
    Court, Southern District of New York




Verkhovskaya Resume                                                                         Page 2 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 20 of 62 PageID 9714


•   In Re: Micromuse Inc. Securities Litigation, Case No. C-04-0136 SBA, United States District
    Court, Northern District of California
•   In Re: Monitronics International, Inc. TCPA Litigation, No. 1:13-md-02493, United States
    District Court, Northern District of West Virginia
•   Johansen v. HomeAdvisor, Inc., One Planet Ops Inc., et al, No. 2:16-cv-00121, United States
    District Court, Southern District of Ohio
•   Johnson v. Navient Solutions, Inc., No. 1:15-cv-00716, United States District Court, Southern
    District of Indiana
•   Krakauer v. DISH Network, LLC., No. 1:14-cv-00333, United States District Court, Middle
    District of North Carolina
•   Luster v. Green Tree Servicing LLC., No. 1:14-cv-01763, United States District Court,
    Northern District of Georgia
•   Manopla et al v. Home Depot USA, Inc. et al., No. 3:15-cv-01120, United States District Court,
    District of New Jersey
•   Mcmillion v. Rash Curtis & Associates, No. 3:16-cv-03396, United States District Court,
    Northern District of California
•   Mey v. Frontier Communications Corp., No. 3:13-cv-01191, United States District Court,
    District of Connecticut
•   Mey v. Honeywell Int'l, Inc., et al, No. 2:12-cv-01721, United States District Court, Southern
    District of West Virginia
•   Monroy v. Citrus County, et al., Case No. 2004-CA-1840, Fifth Judicial Circuit in and for
    Citrus County, Florida Civil Division
•   Morris v. SolarCity Corp., No. 3:15-cv-05107, United States District Court, Northern District
    of California
•   Pieterson v Wells Fargo Bank, N.A., No. 3:17-cv-02306, United States District Court, Northern
    District of California
•   Reyes v. BCA Financial Services, Inc., No. 1:16-cv-24077, United States District Court,
    Southern District of Florida
•   Roberts v. Wyndham International, Inc. et al., No. 5:12-cv-05083, United States District Court,
    Northern District of California
•   Shamblin v. Obama for America, et al., No. 8:13-cv-2428, United States District Court, Middle
    District of Florida, Tampa Division
•   Slovin v. Sunrun, Inc. et al., No. 4:15-cv-05340, United States District Court, Northern District
    of California
•   Southwell et al v. Mortgage Investors Corp., No. 2:13-cv-01289, United States District Court,
    Western District of Washington
•   Tomeo v. Citigroup Inc., No. 1:13-cv-04046, United States District Court, Northern District of
    Illinois
•   Warnick v. DISH Network, LLC., No. 1:12-cv-01952, United States District Court, District of
    Colorado
•   Warren v. Orkin, No. 01-1-8395-35, Cobb County Superior Court, Georgia

Verkhovskaya Resume                                                                         Page 3 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 21 of 62 PageID 9715


•   West v. California Service Bureau, Inc., No. 4:16-cv-03124, United States District Court,
    Northern District of California
•   Winters v. Capital One Bank (USA) N.A., et al., No. 2:17-cv-01178, United States District
    Court, Central District of California

TCPA-RELATED DATA ANALYSIS
Ms. Verkhovskaya provided data analysis and/or an expert report (either as consulting expert or
expert witness) in cases concerning the TCPA or other telephone-based state statutes in the
following cases:

•   Abante Rooter and Plumbing, Inc. et al v. Alarm.com Inc., Case No.: 4:15-cv-06314-YGR,
    United States District Court, Northern District of California, Oakland Division
•   Balschmiter v. TD Auto Finance LLC, 2:2013cv01186, United States District Court, Eastern
    District of Wisconsin
•   Bakov v. Consolidated World Travel, Case No.: 1:15-cv-02980, United States District Court,
    Northern District of Illinois, Chicago Division
•   Barron’s Outfitters Inc et al v. Deluxe Corporation, Case No.: 3:14-cv-01903-MGL, United
    States District Court, District of South Carolina, Columbia Division
•   Benzion v. Vivint, Inc., Case No.: 12-CV-61826-WJZ, United States District Court, Southern
    District of Florida, Fort Lauderdale Division
•   Berman v. Freedom Financial Network, LLC et al, Case No.: 4:18-cv-01060-YGR, United
    States District Court, California Northern District, Oakland Division
•   Birchmeier et al v. Caribbean Cruise Line, Inc. et al, Case No.: 1:12-cv-04069, United States
    District Court, Northern District of Illinois, Chicago Division
•   Biringer v. First Family Insurance Inc, Case No.: 4:14-cv-00566- RH-CAS, United States
    District Court, Northern District of Florida, Tallahassee Division
•   Brey Corp. v. Life Time Improvements, Inc., Civil Action No.: 349410-V, Circuit Court for
    Montgomery County, Maryland
•   Brinker v. Normandin’s, Case No.: 5:14-cv-03007-EJD, United States District Court,
    California Northern District, San Jose Division
•   Brown v. Rita’s Water Ice Franchise Company LLC, Case No.: 2:15-cv-03509-TJS, United
    States District Court, Eastern District of Pennsylvania, Philadelphia Division
•   Buchanan v. Sirius XM Radio, Inc., Case No.: 3:17-cv-00728-D, United States District Court,
    Northern District of Texas, Dallas Division
•   Caldera v. American Medical Collection Agency, Case No.: 2:16-cv-00381-CBM-AJW,
    United States District Court, Central District of California, Western Division-Los Angeles
•   Carrese et al v. Yes Online Inc., et al, Case No.: 2:16-cv-05301-SJO- AFM, United States
    District Court, Central District of California, Western Division-Los Angeles
•   Carroll v. SGS North America, Inc., Case No.: 3:16-cv-00537-SDD- RLB, United States
    District Court, Middle District of Louisiana, Baton Rouge Division



Verkhovskaya Resume                                                                     Page 4 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 22 of 62 PageID 9716


•   Charvat v ICOT Hearing Systems, LLC, Case No.: 4:17-cv-00245-WTM-JEG, United States
    District Court, Southern District of Georgia, Savannah Division
•   Charvat v FTR Energy Services LLC, Case No.: 3:14-cv-00073-SRU, United States District
    Court, District of Connecticut, New Haven Division
•   Charvat et al v. National Holdings Corporation, Case No.: 2:14-cv-02205-GCS-EPD, United
    States District Court, Southern District of Ohio, Columbus Division
•   Charvat et al v. Santanna Natural Gas Corporation, Case No.: 1:18-cv-02310, United States
    District Court, Northern District of Illinois, Chicago Division
•   Charvat v. Plymouth Rock Energy, LLC, Case No.: 2:15-cv-04106 –JMA-SIL, United States
    District Court, Eastern District of New York, Central Islip Division
•   Clough v. Revenue Frontier, LLC et al, Case No.: 1:17-cv-00411 PB, United States District
    Court, District of New Hampshire, Concord Division
•   In re: Collecto, Inc., Telephone Consumer Protection Act (TCPA) Litigation, Case No.: 1:14-
    md-02513-RGS, United States District Court, District of Massachusetts, Boston Division
•   Cordoba et al v. DIRECTV, LLC, Case No.: 1:15-cv-03755-MHC, United States District Court,
    Northern District of Georgia, Atlanta Division
•   Cortez v. National Credit Adjusters, LLC et al, Case No.: 3:17-cv-02152-LAB-KSC, United
    States District Court, Southern District of California, San Diego Division
•   Deforest v. Royal Seas Cruises, Inc., et al, Case No.: 3:17-cv-01988-BAS-AGS, United States
    District Court, Southern District of California, San Diego Division
•   Desai v. ADT Security Services, Inc., Case No.: 1:11-CV-1925, United States District Court,
    Northern District of Illinois
•   Diaz-Lebel v. TD Bank USA, N.A. et al, Case No.: 1:17-cv-01611-JBS-AMD, United States
    District Court, District of New Jersey, Camden Division
•   Dipuglia v. US Coachways, Inc., Case No.: 1:17-cv-23006-MGC, United States District Court,
    Southern District of Florida, Miami Division
•   Donaca v. Dish Network, L.L.C., Case No.: 1:11-cv-02910-RBJ, United States District Court,
    District of Colorado, Denver Division
•   Dr. Charles Shulruff, D.D.S. v. Inter-Med, Inc. et al, Case No.: 1:16-cv-00999, United States
    District Court, Northern District of Illinois, Chicago Division
•   Drayton v. Toyota Motor Credit Corporation, Case No.: 3:16-cv-00046-BJD-JBT, United
    States District Court, Middle District of Florida, Jacksonville Division
•   Elias v. Synchrony Bank et al, Case No.: 2:14-cv-08093-GHK-RZ, United States District
    Court, Central District of California, Western Division-Los Angeles
•   Fanning et al v. HSBC Card Services Inc et al, Case No.: 8:12-cv-00885-JVS-RNB, United
    States District Court, Central District of California, Southern Division-Santa Ana
•   Fitzhenry v. The ADT Corporation f/k/a ADT Security Services, Inc. et al, Case No.: 9:14-cv-
    80180-DMM, United States District Court, Southern District of Florida, West Palm Beach
    Division
•   Flowers v. Twilio, Inc., Case RG16804363, Cal. Sup. Ct., Alameda Cnty



Verkhovskaya Resume                                                                     Page 5 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 23 of 62 PageID 9717


•   Fray-Witzer v. Metropolitan Antiques, LLC, Civil Action No.: 02-5827, Commonwealth of
    Massachusetts, Superior Court, Department of the Trial Court, Suffolk Division
•   Fray-Witzer v. Olde Stone Land Survey Company, Inc., C.A. No.: 2008-04175, Superior Court
    C.A. No.: 2008-04175, Commonwealth of Massachusetts
•   Garcia v. Target Corporation, Case No.: 1:16-cv-20727-JEM, United States District Court,
    Southern District of Florida, Miami Division
•   Gilmore v. USCB Corporation, Case No.: 5:17-cv-00119-MTT, United States District Court,
    Middle District of Georgia, Macon Division
•   Goins v. Palmer Recovery Attorneys, PLLC, Case No.: 6:17-cv-00654-GAP-KRS, United
    States District Court, Middle District of Florida, Orlando Division
•   Harrison v. Great Healthworks, Inc. et al, Case No.: 3:17-cv-00705-JM-JLB, United States
    District Court, Southern District of California, San Diego Division
•   Heidarpour v. Central Payment Co LLC, Case No.: 4:15-cv-00139-CDL, United States
    District Court, Middle District of Georgia, Columbus Division
•   Hetherington v. Omaha Steaks, Inc. et al, Case No.: 3:13-cv-02152-SI, United States District
    Court, District of Oregon, Portland Division
•   Hogaboom v. NCO Financial Systems, Inc., Case No.: 2:15-cv-06146-CMR, United States
    District Court, Eastern District of Pennsylvania, Philadelphia Division
•   Hopkins v. Modernize, Inc., Case No.: 4:17-cv-40087-TSH, United States District Court,
    District of Massachusetts, Worcester Division
•   Horton v. Cavalry Portfolio Services, LLC, Case No.: 3:13-cv-00307- JAH WVG, United States
    District Court, Southern District of California, San Diego Division
•   Hossfeld v. Compass Bank, et al, Case No.: 2:16-cv-02017-ACA, United States District Court,
    Northern District of Alabama, Southern Division
•   Ikuseghan v. MultiCare Health System, Case No.: 3:14-cv-05539-BHS, United States District
    Court for the Western District of Washington, Tacoma Division
•   Jenkins v. National Grid USA et al, Case No.: 2:15-cv-01219-JS-GRB, United States District
    Court, Eastern District of New York, Central Islip Division
•   Johansen v. Liberty Mutual Group Inc., Case No.: 1:15-cv-12920-ADB, United States District
    Court, District of Massachusetts, Boston Division
•   Johansen v. One Planet Ops, Inc., Case No.: 2:16-cv-00121-ALM-EPD, United States District
    Court, Southern District of Ohio, Columbus Division
•   Johnson v. Comodo Group, Inc., Case No.: 2:16-cv-04469-SDW-LDW, United States District
    Court, District of New Jersey, Newark Division
•   Johnson v. Navient Solutions, Inc., Case No.: 1:15-cv-00716-JMS-MJD, United States District
    Court, Southern District of Indiana, Indianapolis Division
•   Johnson v. NPAS Solutions, LLC, Case No.: 9:17-cv-80393-RLR, United States District Court,
    Southern District of Florida, West Palm Beach Division
•   Kleja et al v. Transworld Systems, Inc., Case No.: 3:14-cv-00946-CRB, United States District
    Court, California Northern District, San Francisco Division



Verkhovskaya Resume                                                                    Page 6 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19              Page 24 of 62 PageID 9718


•   Knapper v. Cox Communications Incorporated, Case No.: 2:17-cv-00913-SPL, United States
    District Court, District of Arizona, Phoenix Division
•   Krakauer v. DISH Network, L.L.C., Civil Action No.: 1:14-cv-00333-CCE-JEP, United States
    District Court, Middle District of North Carolina
•   Kubacki v. Peapod, LLC, Case No.: 13 C 729, United States District Court for the Northern
    District of Illinois, Eastern Division
•   LaVigne v. First Community Bancshares, Inc., et al, Case No.: 1:15-cv-00934-WJ-LF, United
    States District Court, District of New Mexico, Albuquerque Division
•   Leeb v. Charter Communications, Inc, Case No.: 1:14-cv-02780-RLW, United States District
    Court, Eastern District of Missouri, Albuquerque Division
•   Lennartson v. Papa Murphy’s International LLC et al, Case No.: 3:15-cv-05307-RBL, United
    States District Court for the Western District of Washington, Tacoma Division
•   Lofton v. Verizon Wireless (VAW) LLC, Case No.: 4:13-cv-05665- YGR, United States District
    Court for the Northern District of California, Oakland Division
•   Lopera v. The Receivable Mgmt. Servs. Corp., Case No.: 12-CV-9649, United States District
    Court for the Northern District of Illinois, Eastern Division
•   Lushe v. Verengo Inc, Case No.: 2:13-cv-07632-AB-PJW, United States District Court, Central
    District of California, Western Division-Los Angeles
•   Luster v. Green Tree Servicing LLC, Case No.: 1:14-cv-01763-ELR, United States District
    Court, Northern District of Georgia, Atlanta Division
•   Mann & Company, PC v. C-Tech Industries, Inc., Civil Action No.: 1:08-cv-11312-RGS,
    United States District Court, District of Massachusetts Boston Division
•   Manopla et al v. Home Depot USA, Inc. et al, Case No.: 3:15-cv-01120-PGS-TJB, United
    States District Court, District of New Jersey, Trenton Division
•   Martin v. Dun & Bradstreet, Inc., Case No.: 1:12-cv-00215, United States District Court for
    the Northern District of Illinois
•   Martin v. Global Tel*Link Corporation, Case No.: 2:15-cv-03464-ODW-PLA, United States
    District Court, Central District of California, Western Division-Los Angeles
•   Mauthe v. Versa Cardio, LLC, Case No.: 3:15-cv-00657-JMM, United States District Court,
    Middle District of Pennsylvania, Scranton Division
•   McMillion et al v. Rash Curtis & Associates, Case No.: 4:16-cv-03396-YGR, United States
    District Court, California Northern District, Oakland Division
•   Meredith v. United Collection Bureau, Inc., Case No.: 1:16-cv-01102-PAG, United States
    District Court, Northern District of Ohio, Cleveland Division
•   Mey v. Frontier Communications Corporation, Case No.: 3:13-cv-01191-MPS, United States
    District Court, District of Connecticut, New Haven Division
•   Mey v. Herbalife International, Inc., Civil Action No.: 01-C-263, Circuit Court of Ohio
    County, West Virginia
•   Mey et al v. Honeywell International, Inc.et al., Case No.: 2:12-cv-01721, United States
    District Court Southern District of West Virginia, Charleston Division



Verkhovskaya Resume                                                                   Page 7 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19              Page 25 of 62 PageID 9719


•   Mey v. Interstate National Dealer Services, Inc. et al, Case No.: 1:14-cv-01846-ELR, United
    States District Court, Northern District of Georgia, Atlanta Division
•   Mey v. Venture Data, LLC, Case No.: 5:14-cv-00123-JPB-JPM, United States District Court,
    Northern District of West Virginia, Wheeling Division
•   Milford & Ford Associates, Inc. v. American Consumer Shows, L.L.C., Case No.: 1:10-cv-
    11912-RGS, United States District Court, District of Massachusetts, Boston Division
•   Mohamed v. American Motor Company, LLC et al, Case No.: 1:15-cv-23352-MGC, United
    States District Court, Southern District of Florida, Miami Division
•   Monitronics International, Inc., Telephone Consumer Protection Act Litigation, Case No.:
    1:13-md-02493-JPB, United States District Court, Northern District of West Virginia,
    Clarksburg Division
•   Morris v. SolarCity Corp., Case No.: 3:15-cv-05107-RS, United States District Court,
    Northern District of California, San Francisco Division
•   Naiman v. Total Merchant Services, Inc., Case No.: 4:17-cv-03806-CW, United States District
    Court, Northern District of California, Oakland Division
•   Newhart v. Quicken Loans, Inc. et al, Case No.: 9:15-cv-81250-RLR, United States District
    Court, Southern District of Florida, West Palm Beach Division
•   Nghiem v. Dick's Sporting Goods, Inc., Case No.: 8:16-cv-00097-CJC-DFM, United States
    District Court, Central District of California, Southern Division – Santa Ana
•   Nguyen v. Vantiv LLC et al, Case No.: 3:15-cv-02436-LB, United States District Court,
    Northern District of California, San Francisco Division
•   Ott v. Mortgage Investors Corporation of Ohio, Inc. et al, Case No.: 3:14-cv-000645-ST,
    United States District Court, District of Oregon, Portland
•   Pieterson v. Wells Fargo Bank, N.A., Case No.: 3:17-cv-02306-EDL, United States District
    Court, Northern District of California, San Francisco Division
•   Reyes v. BCA Financial Services, Inc., Case No.: 1:16-cv-24077-JG, United States District
    Court, Southern District of Florida, Miami Division
•   Roberts et al v. Wyndham International, Inc. et al, Case No.: 5:12-cv-05180-PSG, United
    States District Court, Northern District of California, San Jose Division
•   Shamblin v. Obama For America, et al., Case No.: 8:13-cv-02428-VMC-TMB, United States
    District Court, Middle District of Florida, Tampa Division
•   Sivsubramanian v. DNC Health Corp., Case No.: 2:10-cv-03522-VBF (FMOx), United States
    District Court, Central District of California at Los Angeles
•   Slovin v. Sunrun, Inc. et al, Case No.: 4:15-cv-05340-YGR, United States District Court,
    Northern District of California, Oakland Division
•   Snyder v. iCard Gift Card, LLC, Case No.: 0:15-cv-61718-WPD, United States District Court,
    Southern District of Florida, Ft Lauderdale Division
•   Sokoloski v. Stewart Title Guaranty Company Settlement, Case No.: 3:08-cv-00236-AWT,
    United States District Court, District of Connecticut
•   Southwell et al v. Mortgage Investors Corporation, Case No.: 2:13-cv-01289-MJP, United
    States District Court for the Western District of Washington, Seattle Division


Verkhovskaya Resume                                                                   Page 8 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19              Page 26 of 62 PageID 9720


•   Tannlund v. Real Time Resolutions, Inc., Case No.: 1:14-cv-05149, United States District
    Court, Northern District of Illinois, Chicago Division
•   Thomas v Peterson's Harley Davidson of Miami, L.L.C., Case No.: 0:18-cv-61723-BB, United
    States District Court, Southern District of Florida, Ft Lauderdale Division
•   Tomeo v. Citigroup Inc., Case No.: 1:13-cv-04046, United States District Court, Northern
    District of Illinois, Chicago Division
•   Tope v. Bankers Life & Casualty Company, Case No.: 1:18-cv-01448, United States District
    Court, Northern District of Illinois, Chicago Division
•   Vizcarra v. Macys.com Inc et al, Case No.: 8:14-cv-02041-JLS-JCG, United States District
    Court, Central District of California, Southern Division – Santa Ana
•   Ward v. Flagship Credit Acceptance LLC, Case No.: 2:17-cv-02069-MMB, United States
    District Court, Eastern District of Pennsylvania, Philadelphia Division
•   In re Warner Chilcott Limited Securities Litigation, Case No.: 06-CV-11515-WHP, United
    States District Court, Southern District of New York
•   Warnick v. Dish Network, LLC, Case No.: 1:12-cv-01952-WYD-MEH, United States District
    Court, District of Colorado, Denver Division
•   West v. California Service Bureau, Inc., Case No.: 4:16-cv-0324-YGR, United States District
    Court, Northern District of California, Oakland Division
•   Wilson v. Badcock Home Furniture, Case No.: 8:17-cv-02739-WFJ-AAS, United States
    District Court, Middle District of Florida, Tampa Division
•   Youngman v. A&B Insurance and Financial, Case No.: 6:16-cv-01478-CEM-GJK, United
    States District Court, Middle District of Florida, Orlando Division


NOTICE AND/OR SETTLEMENT ADMINISTRATION

Ms. Verkhovskaya has directed notice and/or settlement administration in hundreds of consumer,
TCPA, civil rights, insurance, antitrust, ERISA, securities, employment, human rights,
environmental and other types of class action and Securities and Exchange Commission (SEC)
fairness actions, including, but not limited to, the following cases:

•   Ace Marine Rigging & Supply, Inc. v. Virginia Harbor Services, Inc. et al., No.:
    SACV1100436-GW (FFMx), United States District Court, Central District of California
•   Acevedo v. Lawyers Title Insurance Corp., Case No.: 03-CH-07718, Circuit Court of Cook
    County, Illinois, County Department, Chancery Division
•   In re ACS Shareholders Litigation, Master File No.: 3:06-cv-1592-M, United States District
    Court, Northern District of Texas, Dallas Division
•   In re Adolor Corporation Shareholders Litigation, C.A. No.: 6997-VCN, Court of Chancery
    of the State of Delaware
•   In re Affiliated Computer Services ERISA Litigation, Master File No.: 3:06-CV-1592-M,
    Northern District of Texas, Dallas Division



Verkhovskaya Resume                                                                   Page 9 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 27 of 62 PageID 9721


•   In re AIG ERISA Litigation, Master File No.: 04-CV-9387 (JES) (AJP), United States District
    Court, Southern District of New York
•   In re AirGate PCS, Inc. Securities Litigation, Civil Action No.: 1:02-CV-1291-JOF, United
    States District Court, Northern District of Georgia, Atlanta Division
•   Akins v. Worley Catastrophe Response, LLC, Civil Action No.: 12-2401, United States District
    Court, Eastern District of Louisiana
•   Alakayak v. All Alaskan Seafoods, Inc., Case No.: 3AN-95-4676 CIV, Superior Court for the
    State of Alaska, Third Judicial District at Anchorage
•   Allen v. HealthPort Technologies, LLC, Case No.: 12-CA-013154, Circuit Court of the
    Thirteenth Judicial Circuit in and for Hillsborough County, Florida General Civil Division
•   Alper v. Warnock Ford, Inc., Docket No.: MRS-L-1644-10, New Jersey Superior Court of New
    Jersey, Morris County
•   Altier v. Worley Catastrophe Response, LLC, Civil Action No.: 11-00241, United States
    District Court, Eastern District of Louisiana
•   In re American Italian Pasta Co. Securities Litigation (AIPC and Ernst Settlements),
    Consolidated Civil Action No.: 05-CV-0725-W-ODS, United States District Court, Western
    District of Missouri
•   In re Andrx Corporation, Inc., Taztia™ XT Securities Litigation, CASE NO.: 02-60410,
    United States District Court, Southern District of Florida
•   Arias v. Award Homes, Inc., Case No.: M54183, Superior Court of California, County of
    Monterey
•   Arteaga v. MODA Furniture, Inc., Docket No.: L-000980-05, Superior Court of New Jersey,
    Morris County
•   In re Assicurazioni Generali S.p.A. Holocaust Insurance Litigation, MDL 1374, United States
    District Court, Southern District of New York
•   In re Atlas Energy, Inc. Shareholders Litigation, C.A. No.: 5990-VCL, Court of Chancery,
    State of Delaware
•   Austrian Banks Holocaust Litigation, Case Nos.: 01-3017, 01-3019, 01-3024, 01-3025, United
    States District Court for the Southern District of New York
•   Baptista v. Mutual of Omaha Ins. Co., CA 10-467 ML, United States District Court, District
    of Rhode Island
•   Bauman v. Superior Financial Corp., Civ. Action No.: 4-01-CV-00756 GH, United States
    District Court, Eastern District of Arkansas, Western Division
•   In re Bear Stearns Companies, Inc. ERISA Litigation, Case No.: 08-MDL-1963, United States
    District Court, Southern District of New York
•   In re Beazer Homes USA, Inc. ERISA Litigation, Civil Action No.: 1:07-CV-00952 (RWS),
    United States District Court for the Northern District of Georgia, Atlanta Division
•   In re Beckman Coulter, Inc. Securities Litigation, Case No.: 8:10-cv-1327-JST (RNBx),
    United States District Court, Central District of California
•   Benzion v. Vivint, Inc., Case No.: 12-CV-61826-WJZ, United States District Court, Southern
    District of Florida, Fort Lauderdale Division


Verkhovskaya Resume                                                                   Page 10 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 28 of 62 PageID 9722


•   Berman v. Freedom Financial Network, LLC et al, Case No.: 4:18-cv-01060-YGR, United
    States District Court, California Northern District, Oakland Division
•   In re BigBand Networks, Inc. Securities Litigation, Master File No.: 07-CV-5101 SBA, United
    States District Court, Northern District of California, Oakland Division
•   In re BISYS Securities Litigation, Civil Action No.: 04-CV-3840 (JSR), United States District
    Court, Southern District of New York
•   Black v. Metso Paper USA, Inc., Civil Action No.: 3:05-CV-1951, United States District Court
    for the Middle District of Pennsylvania
•   Blanco v. KeyBank USA, N.A., Case No.: 1-03-CV-524, United States District Court, Northern
    District of Ohio, Eastern Division
•   Board of Commissioners of the Port of New Orleans v. Virginia Harbor Services Inc., No.:
    SACV11-00437-GW (FFMx)
•   Bosland v. Warnock Dodge, Inc., Docket No.: MRS-L-844-06, Superior Court of New Jersey,
    Morris County
•   In re BP Prudhoe Bay Royalty Trust Securities Litigation, Case No.: C06-1505 MJP, United
    States District Court, Western District of Washington at Seattle
•   Bragg v. Bill Heard Chevrolet, Inc.-Plant City, Case No.: 8:02-CV-609-T-30EAJ, United
    States District Court, Middle District of Florida, Tampa Division
•   Brattain v. Richmond State Hospital, Cause No.: 49D11-0108-CP-1309, Cause No.:
    49D110108-CP-1309, Marion Superior Court, County of Marion, State of Indiana
•   Brey Corp. v. Life Time Improvements, Inc., Civil Action No.: 349410-V, Circuit Court for
    Montgomery County, Maryland
•   Brieger v. Tellabs, Inc., Case No.: 1:06-cv-1882, United States District Court, Northern
    District of Illinois, Eastern Division
•   Brey Corp v. Life Time Improvements, Inc., Case No.: 8:11-cv-00948-JFM, United States
    District Court, District of Maryland, Greenbelt Division
•   Brinker v. Normandin’s, Case No.: 5:14-cv-03007-EJD, United States District Court,
    California Northern District, San Jose Division
•   Broad St. Partners Fund v. Dods, Case No.: 2011 CH 001505, State of Illinois, County of Du
    Page, Circuit Court of the Eighteenth Judicial Circuit
•   Brown v. Hayt, Hayt & Landau, LLC, Docket No.: L-7042-07, Superior Court of New Jersey,
    Essex County
•   Brown v. Rita’s Water Ice Franchise Company LLC, Case No.: 2:15-cv-03509-TJS, United
    States District Court, Eastern District of Pennsylvania, Philadelphia Division
•   Brumfield v. Countrywide Home Loans, Inc., 1:08-CV-93-HSO-JMR, Mississippi Southern
    District Court
•   Burns v. First American Bank, Case No.: 04 C 7682, United States District Court for the
    Northern District of Illinois, Eastern Division
•   In re Calpine Corporation ERISA Litigation, Master File No.: C 03-CV-1685 (SBA), United
    States District Court, Northern District of California, Oakland Division



Verkhovskaya Resume                                                                    Page 11 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 29 of 62 PageID 9723


•   Canning v. Concord EFS, Inc., Docket No.: L-6609-02, Superior Court of New Jersey, Law
    Division: Camden County
•   Capovilla v. Lone Star Technologies, Inc., Cause No.: 07-02979, District Court of Dallas
    County, Texas, 14th Judicial District
•   In re Cardinal Health, Inc. ERISA Litigation, No.: C2-04-643 (ALM), United States District
    Court, Southern District of Ohio, Eastern Division
•   Carlson v. C.H. Robinson Worldwide, Inc., Civil Action No.: CV 02-3780, United States
    District Court for the District of Minnesota
•   Carlson v. State of Alaska, Commercial Fisheries Entry Commission, Case No.: 3AN- 845790
    CI, Superior Court for the State of Alaska, Third Judicial District at Anchorage
•   In re Cbeyond, Inc. Securities Litigation, Civil Action No.: 1:08-cv-1666 (CC), United States
    District Court, Northern District of Georgia
•   Cement Masons & Plasterers Joint Pension Trust v. TNS, Inc., Case No.: 1:06 CV 363
    CMH/BRP, United States District Court, Eastern District of Virginia
•   Cerda v. Associates First Capital Corporation, Civil Action No.: M-03-146, United States
    District Court, Southern District of Texas, McAllen Division
•   Chao v. Slutsky, C.A. No.: 01-CIV-7593, United States District Court, Eastern District of New
    York
•   Clayton v. Velociti, Inc., Case No.: 08-CV-2298-CM/GLZ, United States District Court for the
    District of Kansas at Kansas City
•   Clearview Imaging, L.L.C. v. Dairyland Insurance Company, Case No.: 04-11399, Circuit
    Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida, Civil Division
•   Clearview Imaging, L.L.C. v. Mercury Insurance Company of Florida, Case No.: 03-5170,
    Circuit Court of the Thirteenth Judicial Circuit of the State of Florida, in and for Hillsborough
    County, Florida, Civil Division
•   Clearview Imaging, L.L.C. v. Nationwide Mutual Insurance Company, Case No.: 04-10396
    Division H (consolidated), Circuit Court of the Thirteenth Judicial Circuit in and for
    Hillsborough County, Florida, Civil Division
•   Clearview Imaging, L.L.C. v. Progressive Consumers Insurance Company, Case No.: 034174
    Div. C, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida,
    Civil Division
•   Clemons v. Thompson, No.: MON-L-001980-07, United States District Court, Eastern District
    of New York
•   Clough v. Revenue Frontier, LLC et al, Case No.: 1:17-cv-00411 PB, United States District
    Court, District of New Hampshire, Concord Division
•   In re CNX Gas Corporation Shareholders Litigation, C.A. No.: 5377-VCL, Court of Chancery
    of the State of Delaware
•   Cohen v. JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A., Case No.: 04 CV 4098,
    United States District Court, Eastern District of New York
•   Coleman v. Lincoln Wood Products, Inc., 99-CVS-1362, Superior Court of New Jersey,
    Middlesex County: Law Division


Verkhovskaya Resume                                                                        Page 12 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 30 of 62 PageID 9724


•   In re: Collecto, Inc., Telephone Consumer Protection Act (TCPA) Litigation, Case No.: 1:14-
    md-02513-RGS, United States District Court, District of Massachusetts, Boston Division
•   Collins v. American Consumer Shows, Inc., Civil Action No.: 1:10-CV-11912-RGS, United
    States District Court, District of Massachusetts
•   Commonwealth of Massachusetts v. H&R Block, Inc., Civil Action No.: 08-2474-BLS1,
    Suffolk Superior Court
•   In re Connetics Securities Litigation, Case No.: C 07-02940 SI, United States District Court for
    the Northern District of California
•   In re: The Consumers Trust, Case No.: 05 – 60155 (REG), United States Bankruptcy Court,
    Southern District of New York
•   Coppess v. Healthways, Inc., Case No.: 3:10-cv-00109, United States District Court, Middle
    District of Tennessee, Nashville Division
•   Corsello v. Verizon New York, Inc., Case No.: 39610/07, Supreme Court of State of New York
•   Cortez v. National Credit Adjusters, LLC et al, Case No.: 3:17-cv-02152-LAB-KSC, United
    States District Court, Southern District of California, San Diego Division
•   Cotton v. Ferman Management Services Corporation, Case No.: 02-08115, Circuit Court of
    the Thirteenth Judicial Circuit in and for Hillsborough County, Florida, Civil Division
•   Cottrell v. Gardner, Civ. Action No.: CV-2002-121(I), Superior Financial Corp. Derivative
    Action, State of Arkansas, Sebastian County, Arkansas
•   In re CP Ships Ltd. Securities Litigation, Case No.: 8:05-MD-1656-T-27TBM, United States
    District Court for the Middle District of Florida
•   Croxall v. Tampa Hund L.P., Case No.: 03-6201, The Circuit Court for the Thirteenth Judicial
    Circuit in and for Hillsborough County, Florida, Civil Division
•   Cruz v. Condor Capital Corporation, Docket No.: MID-L-2108-06, Superior Court of New
    Jersey, Middlesex County: Law Division
•   Curtis v. Northern Life Insurance Company, No.: 01-2-18578-1 SEA, Superior Court of
    Washington for King County
•   Dandong, et al. v. Pinnacle Performance Limited, et al., No.: 10-cv-8086 (JMF), United States
    District Court, Southern District of New York
•   In re: DDAVP Indirect Purchaser Antitrust Litigation, Civil Action No.: 05-cv-2237 (CS),
    United States District Court, Southern District of New York
•   DeCario v. Lerner New York, Inc., No.: BC 317954, State of California Superior Court, Los
    Angeles
•   In re Del Monte Foods Company Shareholder Litigation, Consolidated C.A. No.: 6027- VCL,
    Court of Chancery, State of Delaware
•   In re Delphi Financial Group Shareholders Litigation, Consolidated C.A. No.: 7144-VCG,
    Court of Chancery of the State of Delaware
•   Desai v. ADT Security Services, Inc., Case No.: 1:11-CV-1925, United States District Court,
    Northern District of Illinois
•   Diaz-Lebel v. TD Bank USA, N.A. et al, Case No.: 1:17-cv-01611-JBS-AMD, United States
    District Court, District of New Jersey, Camden Division

Verkhovskaya Resume                                                                       Page 13 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 31 of 62 PageID 9725


•   Di Popolo v. Ramsey Nissan, Inc., Docket No.: BER-L-10319-09, Superior Court of New
    Jersey, Bergen County
•   In re Diebold ERISA Litigation, No.: 5:06 CV 0170, United States District Court for the
    Northern District of Ohio Eastern Division
•   Dishkin v. Tire Kingdom, Inc., Case No.: 3D08-2088, Circuit Court for Miami-Dade County,
    Florida
•   Dr. Charles Shulruff, D.D.S. v. Inter-Med, Inc. et al, Case No.: 1:16-cv-00999, United States
    District Court, Northern District of Illinois, Chicago Division
•   Drury v. Countrywide Home Loans, Inc., Case No.: 6:08-cv-152-ORL-28 DAB, United States
    District Court, Middle District of Florida, Orlando Division
•   Duchene v. Westlake Services, LLC, Case No.: 2:13-cv-01577-MRH, United States District
    Court, Western District of Pennsylvania, Pittsburgh Division
•   In re Dura Pharmaceuticals, Inc. Securities Litigation, Master File No.: 99-CV-0151-JLS
    (WMC), United States District Court, Southern District of California
•   Eisenberger v. Boston Service Company, Inc., Docket No.: MID-L-10366-09, Superior Court
    of New Jersey, Middlesex
•   In re Electronic Data Systems Corp. ERISA Litigation, 6:03-MD-1512 and Lead Case:
    6:03CV-126 (ERISA), United States District Court, Eastern District of Texas, Tyler Division
•   Elias v. Synchrony Bank et al, Case No.: 2:14-cv-08093-GHK-RZ, United States District
    Court, Central District of California, Western Division-Los Angeles
•   In re Emergent Group, Inc. Shareholder Litigation, Lead Case No.: BC455715, Superior Court
    of the State of California, County of Los Angeles
•   In re: Enterprise Rent-A-Car Wage & Hour Employment Practices Litigation, MDL No.: 2056,
    United States District Court for the Western District of Pennsylvania
•   Epstein v. Sears, Roebuck and Co., Docket No.: UNN-L-1732-09, Superior Court of New
    Jersey, Union County: Law Division
•   Estate of Gary Robertson v. ADS Alliance Data Systems., Inc., Case No.: 8:11-cv-1652-VMC-
    TBM, United States District Court, Middle District of Florida, Tampa Division
•   Estate of Mitchell Hampton v. Beverly Enterprises-Arkansas, Inc., No.: CV 2004-95-3, Circuit
    Court of Bradley County, Arkansas
•   Estep v. Smythe Volvo, Inc., Case No.: UNN-L-004184-03, Superior Court of New Jersey,
    Union County: Law Division
•   Evans v. Stewart Title Guaranty Company, Case No.: 04-06630-05, Circuit Court of the 17th
    Circuit, Broward County, Florida
•   Fanning et al v. HSBC Card Services Inc. et al, Case No.: 8:12-cv-00885-JVS-RNB, United
    States District Court, Central District of California, Southern Division-Santa Ana
•   Family Open MRI, Inc. v. Direct General Ins. Co., Case No.: 03-4175, Circuit Court for the
    Thirteenth Judicial Circuit in and for Hillsborough County, Florida, Civil Division
•   In re Fannie Mae ERISA Litigation, Consolidated Civil Action No.: 1:04-cv-01784 (RJL),
    United States District Court, District of Columbia



Verkhovskaya Resume                                                                    Page 14 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 32 of 62 PageID 9726


•   Fernando v. Neopost USA, Inc., Case No.: BC439856, Superior Court of the State of
    California, County of Los Angeles
•   Fernando v. Priority Mailing Systems, Case No.: BC439857, Superior Court of the State of
    California, County of Los Angeles
•   Ferro v. Florida Windstorm Underwriting Assoc., Civil 00014808, 17th Judicial Circuit,
    Broward County, Florida
•   In re FLAG Telecom Holdings, Ltd. Securities Litigation, Master File No.: 02-CV-3400 (CM)
    (PED), United States District Court, Southern District of New York
•   Flood v. Dominguez, Case No.: 2:08-CV-153, United States District Court for the Northern
    District of Indiana
•   Kellman v. Forever 21 Retail, Inc., Case No.: 12-32841 CA 05, Circuit Court of the 11th
    Judicial Circuit in and for Miami-Dade County, Florida
•   Francis v. A&E Stores, Inc., Case No.: 06 CV 1638(CS)(GAY), United States District Court,
    Southern District of New York
•   Franco v. Ace Parking Management Inc., Case No.: BC 392809, Superior Court of the State of
    California, Los Angeles County
•   Fray-Witzer v. Metropolitan Antiques, LLC, Civil Action No.: 02-5827, Commonwealth of
    Massachusetts, Superior Court, Department of the Trial Court, Suffolk Division
•   Fray-Witzer v. Olde Stone Land Survey Company, Inc., C.A. No.: 2008-04175, Superior Court
    C.A. No.: 2008-04175, Commonwealth of Massachusetts
•   In re Fremont General Corporation Litigation, CV07-02693 JHN(FFMX), United States
    District Court for the Central District of California
•   Friedman v. Rayovac Corp., Case No.: 02-C-0308-C, United States District Court for the
    Western District of Wisconsin
•   Froumy v. Stark & Stark, Case No.: 3:09-cv-04890, United States District Court, District of
    New Jersey
•   FW Transportation, Inc. v. Associates Commercial Corp., Case No.: C200000084, District
    Court of Johnson County, Texas, 18th Judicial District
•   In re General Electric Company Securities Litigation, Civ. No.: 09-CIV-1951 (DLC), United
    States District Court, Southern District of New York
•   German Forced Labor Compensation Program (GFLCP)
•   In re Gilead Sciences Securities Litigation, Master File No.: C-03-4999-SI, United States
    District Court, Northern District of California
•   Gilley v. Ernie Haire Ford, Inc., Case No.: 02-8101, Circuit Court for the Thirteenth Judicial
    Circuit in and for Hillsborough County, Florida, Civil Division
•   In re Goodrich Shareholders Litigation, Index No.: 13699/2011 (Consolidated), Supreme
    Court of the State of New York, County of Nassau: Commercial Division
•   Graham v. Town & Country Disposal of Western Missouri, Inc., Case No.: 4:10-CV- 00551,
    United States District Court for the Western District of Missouri
•   Greenstein v. Nations Title Agency of Florida, Inc., Case No.:502007CA014085, Circuit Court
    of the 15th Judicial Circuit in and for Palm Beach County, Florida

Verkhovskaya Resume                                                                     Page 15 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 33 of 62 PageID 9727


•   Griffin v. Flagstar Bancorp, Inc., Case No.: 2:10-cv-10610, United States District Court,
    Eastern District of Michigan, Southern Division
•   Groen v. PolyMedica Corporation, Civil Action No.: 07-3352, Commonwealth of
    Massachusetts, Superior Court Department, Middlesex County
•   Gulf Coast Injury Center, LLC v. Nationwide Mutual Fire Insurance Company, Case No.: 08-
    CA-012621, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County,
    Florida
•   Hall v. The Children's Place Retail Stores, Inc., Civil Action No.: 1:07-cv-08252-SAS
    (Consolidated), United States District Court, Southern District of New York
•   Hamilton v. ATX Services Inc., Case No.: 08-0030-CV-W-SOW, United States District Court
    for the Western District of Missouri, Western Division
•   Hargrave v. TXU Corp., Case No.: 3:02-CV-2573-K, United States District Court, Northern
    District of Texas, Dallas Division
•   Harris v. First Regional Bancorp, Case No.: CV10-7164 CJC (MLGx), United States District
    Court Central District of California
•   Harris v. Koenig, Case No.: 1:02-CV00618 (GK), United States District Court for the District
    of Columbia
•   Harrison v. Great Healthworks, Inc. et al, Case No.: 3:17-cv-00705-JM-JLB, United States
    District Court, Southern District of California, San Diego Division
•   In re Hartford Financial Services Group Inc. ERISA Litigation, Master File: 3:08-CV- 01708
    (PCD), United States District Court, District of Connecticut
•   Haynes v. Baptist Health, 240 S.W.3d 576 (2006), Supreme Court of Arkansas
•   In re: Hearst-Argyle Shareholder Litigation, Index No.: 09-Civ-600926, Supreme Court of the
    State of New York, County of New York
•   Heidarpour v. Central Payment Co LLC, Case No.: 4:15-cv-00139-CDL, United States
    District Court, Middle District of Georgia, Columbus Division
•   Hellmers v. Countrywide Home Loans, Inc., Civil Action No.: 07-7703, United States District
    Court, Eastern District of Louisiana
•   Hennie v. ICOT Hearing Systems, LLC et al, Case No.: 1:18-cv-02045-WMR, United States
    District Court, Northern District of Georgia, Atlanta Division
•   Herrera v. Wyeth ERISA Litigation, Civil Action: 08 Civ. 04688 (RJS), United States District
    Courts, Southern District of New York
•   Hess v. Oriole Homes Corp., Civil Action No.: 07-7703, Circuit Court of the 15th Judicial
    Circuit, Palm Beach County, Florida
•   Hill v. American Medical Security Life Insurance Company, C.A. No.: W-06 CA 332, United
    States District Court, Western District of Texas, Waco Division
•   Hill v. Countrywide Home Loans, Inc., Case No.: A-0178441, United States District Court,
    Eastern District of Texas
•   Hogaboom v. NCO Financial Systems, Inc., Case No.: 2:15-cv-06146-CMR, United States
    District Court, Eastern District of Pennsylvania, Philadelphia Division



Verkhovskaya Resume                                                                   Page 16 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19             Page 34 of 62 PageID 9728


•   Holley v. Kitty Hawk, Inc., Case No.: 3-00 CV 0828-P, United States District Court for the
    Northern District of Texas, Dallas Division
•   In re Holocaust Victim Assets Litigation (Swiss Banks) (HVAP), Master Docket No.: CV-
    964849, United States District Court, Eastern District of New York
•   Hudson United Bank v. Chase, Docket No.: L-235-05, Superior Court of New Jersey,
    Hunterdon County
•   Hughley v. Maryland Casualty Company, Case No.: 06-21428-CIV-ALTONAGA, United
    States District Court for the Southern District of Florida, Miami Division
•   Hunt v. PacifiCare Life and Health Insurance Company, Case No.: 37-2009-00088839- CUIC-
    CTL
•   Hutson v. Baptist Health, Case No.: CV 08-8221, Pulaski Circuit/County Court [Arkansas]
•   Hutt v. Martha Stewart Living Omnimedia, Inc., Index No.: 651249/2012, Supreme Court of
    New York, County of New York
•   In re ICG Communications, Inc. Securities Litigation, Civil Action No.: 00-cv-1864-
    REBBNB (Consolidated), United States District Court for the District of Colorado
•   Ikuseghan v. MultiCare Health System, Case No.: 3:14-cv-05539-BHS, United States District
    Court for the Western District of Washington, Tacoma Division
•   In re: InfoSonics Securities Litigation, Civil Action No.: 06-CV-1231-JLS (WMC), District
    Court for the Southern District of California
•   In re ING Group, N.V. ERISA Litigation, Master File No.: 1:09-CV-00400-JEC, United States
    District Court, Northern District of Georgia, Atlanta Division
•   In re International Business Machines Corp. Securities Litigation, Civil Action No.: 1:05-
    cv6279 (AKH), United States District Court, Southern District of New York
•   International Commission on Holocaust Era Insurance Claims (ICHEIC)
•   In re Iowa Ready-Mixed Concrete Antitrust Litigation, Case No.: 5:10-CV004038-MWB,
    United States District Court, Northern District of Iowa, Western Division
•   In re J. Crew Group, Inc. Shareholders Lit., Case No.: 6043-CS, Chancery Court, State of
    Delaware
•   In re JDS Uniphase Corporation ERISA Litigation, Master File No.: C 03-04743 CW, United
    States District Court, Southern District of West Virginia at Beckley
•   Johansen v. Liberty Mutual Group Inc., Case No.: 1:15-cv-12920-ADB, United States District
    Court, District of Massachusetts, Boston Division
•   Johansen v. One Planet Ops, Inc., Case No.: 2:16-cv-00121-ALM-EPD, United States District
    Court, Southern District of Ohio, Columbus Division
•   Kalow & Springut, LLP v. Commence Corporation, Case No.: 07-3443 (FLW/JJH), United
    States District Court for the District of New Jersey
•   Kay v. Wells Fargo & Company, Case No.: 07-01351 WHA, United States District Court,
    Northern District of California
•   In re: King Pharmaceuticals, Inc. Securities Litigation, No.: 2:03-CV-77, United States
    District Court, Eastern District of Tennessee, Greeneville Division



Verkhovskaya Resume                                                                  Page 17 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19              Page 35 of 62 PageID 9729


•   Knapper v. Cox Communications Incorporated, Case No.: 2:17-cv-00913-SPL, United States
    District Court, District of Arizona, Phoenix Division
•   Krakauer v. DISH Network, L.L.C., Civil Action No.: 1:14-cv-00333-CCE-JEP, United States
    District Court, Middle District of North Carolina
•   Kreher v. City of Atlanta, Georgia, Case No.: 1:04-cv-2651, United States District Court,
    Northern District of Georgia
•   Kubota v. Walker, Cause Number 06-02446, District Court of Dallas County, Texas, 95th
    Judicial District
•   The Lafayette Life Insurance Company v. City of Menasha, Cause No.: 4:09-CV-64TLS- APR,
    United States District Court, Northern District of Indiana, Hammond Division (Lafayette)
•   In re LDK Solar Securities Litigation, Master File No.: C 07-05182 WHA, United States
    District Court, Northern District of California
•   In re Lear Corp. ERISA Litigation, Master File: 2:06-CV-11735 (AJT-VMM), United States
    District Court, Eastern District of Michigan
•   Lehmann v. Ivivi Technologies, Inc., Docket No.: C-343-09, Superior Court of New Jersey,
    Bergen County, Chancery Division
•   In re Lehman Brothers Equity/Debt Securities Litigation, Case No.: 09-MD-2017 (LAK),
    United States District Court, Southern District of New York
•   In re Lernout & Hauspie Securities Litigation (Directors and FLV Settlements), Civil Action
    No.: 00-CV-11589 (PBS), United States District Court for the District of Massachusetts
•   In re Lernout & Hauspie Securities Litigation (KPMG Settlement), Case No.: 04-CV-1738,
    United States District Court for the District of Massachusetts
•   Lilly v. Oneida Ltd. Employee Benefits Admin. Comm., Case No.: 6:07-cv-00340 (NPM/ATB),
    United States District Court, Northern District of New York
•   In re Limelight Networks, Inc. Securities Lit., Master File No.: CV07-01603, United States
    District Court, District of Arizona
•   Lizama v. Medical Data Systems, Inc., Case No.: 2:16-cv-02773-WBS-CKD, United States
    District Court, Eastern District of California, Sacramento Division
•   Lofton v. Verizon Wireless (VAW) LLC, Case No.: 4:13-cv-05665- YGR, United States District
    Court for the Northern District of California, Oakland Division
•   Long v. Eschelon Telecom, Inc., File Number 27-CV-07-6687, Fourth Judicial District of the
    State of Minnesota, County of Hennepin
•   The Louisiana Municipal Police Employees Retirement System v. Deloitte & Touche LLP, C.A.
    No.: 04-621 (LDW), United States District Court, Eastern District of New York
•   Lushe v. Verengo Inc, Case No.: 2:13-cv-07632-AB-PJW, United States District Court, Central
    District of California, Western Division-Los Angeles
•   Luster v. Green Tree Servicing LLC, Case No.: 1:14-cv-01763-ELR, United States District
    Court, Northern District of Georgia, Atlanta Division
•   Mann & Company, PC v. C-Tech Industries, Inc., Civil Action No.: 1:08-cv-11312-RGS,
    United States District Court, District of Massachusetts Boston Division



Verkhovskaya Resume                                                                   Page 18 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 36 of 62 PageID 9730


•   Mann v. Lawyers Title Insurance Corporation, Case No.: 03 CH 15223, Circuit Court of Cook
    County, Illinois, County Department, Chancery Division
•   Manopla et al v. Home Depot USA, Inc. et al, Case No.: 3:15-cv-01120-PGS-TJB, United
    States District Court, District of New Jersey, Trenton Division
•   Mantzouris v. Scarritt Motor Group, Inc., Case No.: 8:03CV0015-T-30-MSS, United States
    District Court, Middle District of Florida, Tampa Division
•   In re Marine Hose Antitrust Litigation (Bridgestone, Dunlop, Parker, Trelleborg, and
    Yokohama Settlements), Master Docket No.: 08-MDL-1888-Graham/Turnoff, United States
    District Court, Southern District of Florida, Miami Division
•   In re Marsh ERISA Litigation, Master File No.: 04 cv 8157 (CM), United States District Court,
    Southern District of New York
•   In re Martek Biosciences Corp. Securities Litigation, Civil Action No.: MJG 05-1224, United
    States District Court, District of Maryland, Northern Division
•   Martin v. aaiPharma, Inc., Master File No: 7:04-CV-27-D, United States District Court,
    Eastern District of North Carolina
•   Martin v. Dun & Bradstreet, Inc., Case No.: 1:12-cv-00215, United States District Court for
    the Northern District of Illinois
•   Martin v. Foster Wheeler Energy Corporation, Case No.: 3:06-CV-00878, United States
    District Court, Central District of California
•   In re Massey Energy Co. Securities Litigation, Civil Action No.: 5:10-cv-00689-ICB, United
    States District Court for the Northern District of California
•   Mayer v. Administrative Committee of the Smurfit-Stone Container Corporation Retirement
    Plans, Case No.: 1:09-cv-02984, United States District Court, Northern District of Illinois
•   Mayes v. The Geo Group, Inc., Case No.: 5:08-cv-248/RS/EMT, United States District Court,
    Northern District of Florida, Panama City Division
•   Mayotte v. Associated Bank, N.A., Case No.: 2:07-CV-00033, United States District Court,
    Northern District of Florida, Panama City Division
•   In re MBNA Corp. Securities Litigation, Case No.: 1:05-CV-00272-GMS (Cons.), United
    States District Court, District of Delaware
•   Meadows v. Clearwater Bay Marketing, LLC, Cause No.: 49C01-0812-PL-054708, Marion
    Circuit Court, Civil Division, Marion County, Indiana
•   Means v. River Valley Financial Bank, Cause No.: 49D12-0704-PL016504, Marion Superior
    Court, County of Marion, State of Indiana
•   In re Merck & Co. Inc. Vytorin ERISA Litigation, Civil Action No.: 08-CV-1974 (DMC),
    United States District Court, District of New Jersey
•   Merrimon v. UNUM Life Insurance Company of America, CIV. NO.: 2:10-cv-00447-NT,
    United States District Court, District of Maine
•   In re Metavante Technologies, Inc. Shareholder Litigation, Consolidated Case No.: 09-
    CV5325 State of Wisconsin, Milwaukee County Circuit Court
•   Mey v. Frontier Communications Corporation, Case No.: 3:13-cv-01191-MPS, United States
    District Court, District of Connecticut, New Haven Division


Verkhovskaya Resume                                                                    Page 19 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19              Page 37 of 62 PageID 9731


•   Mey v. Herbalife International, Inc., Civil Action No.: 01-C-263, Circuit Court of Ohio
    County, West Virginia
•   Mey et al v. Honeywell International, Inc.et al., Case No.: 2:12-cv-01721, United States
    District Court Southern District of West Virginia, Charleston Division
•   Mey v. Interstate National Dealer Services, Inc. et al, Case No.: 1:14-cv-01846-ELR, United
    States District Court, Northern District of Georgia, Atlanta Division
•   Mey v. Venture Data, LLC, Case No.: 5:14-cv-00123-JPB-JPM, United States District Court,
    Northern District of West Virginia, Wheeling Division
•   In re Micromuse, Inc. Securities Litigation, Case No.: C-04-0136 BZ, United States District
    Court, Northern District of California
•   Milford & Ford Associates, Inc. v. Cell-Tek, LLC, C.A. NO.: 1:09-CV-11261-DPW, United
    States District Court, District of Massachusetts
•   Milford & Ford Associates, Inc. v. American Consumer Shows, L.L.C., Case No.: 1:10-cv-
    11912-RGS, United States District Court, District of Massachusetts, Boston Division
•   Miller v. Weltman, Weinberg & Reis Co., L.P.A., Docket No.: MID-L-006248-07, Superior
    Court of New Jersey, Law Division: Middlesex County
•   In re: MK Resources Company Shareholders Litigation, C.A. Nos. 1692-VCS and 1598VCS,
    Court of Chancery, New Castle County, State of Delaware
•   Mohamed v. American Motor Company, LLC et al, Case No.: 1:15-cv-23352-MGC, United
    States District Court, Southern District of Florida, Miami Division
•   Montalvo v. Tripos, Inc., Case No.: 4:03CV995SNL, United States District Court, Eastern
    District of Missouri
•   Moore v. The Hertz Corporation, 03-11772 Div. K, Circuit Court of the Thirteenth Judicial
    Circuit of State of Florida in and for Hillsborough, County Civil Division
•   In re Morgan Asset Management, Inc. (Kelsoe and Weller Settlements), Administrative
    Proceeding File No.: 3-13847, United States of America Before the Securities and Exchange
    Commission
•   Morrison v. MoneyGram International, Inc., Case No.: 08-CV-01121 (PJS/JJG), United States
    District Court for the District of Minnesota
•   Mortgage Settlement Consumer Restitution Program (Foreclosure Restitution Program and
    Bank of America Victims Program)
•   In re Motive, Inc. Securities Litigation, Civil Action No.: A-05-CV-923-LY and Case No.:
    A06-CA-017-LY, United States District Court, Western District of Texas
•   Mozenter v. Nalco Holding Co., Case No.: 2011-MR-001043 (Cons.), Circuit Court of the
    Eighteenth Judicial Circuit
•   Mulhern v. MacLeod d/b/a ABC Mortgage Company, Civil Action No.: 2005-01619,
    Commonwealth of Massachusetts
•   Munday v. Navy Federal Credit Union, Case No.: 8:15-cv-01629-JLS-KES, United States
    District Court, Central District of California, Southern Division – Santa Ana
•   In re: National City Corporation Securities, Derivative & ERISA Litigation, Case No.: 08-
    nc70000, United States District Court for the Northern District of Ohio, Eastern Division


Verkhovskaya Resume                                                                   Page 20 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 38 of 62 PageID 9732


•   Nguyen v. Vantiv LLC et al, Case No.: 3:15-cv-02436-LB, United States District Court,
    Northern District of California, San Francisco Division
•   Norflet v. John Hancock Life Insurance Company, Civil No.: 3:04cv1099 (JBA), United States
    District Court, District of Connecticut
•   In re Novamed, Inc. Shareholders Lit., Cons. C.A. No.: 6151-VCP, Delaware Chancery Court
•   NSL Capital Management v. Gorman, Docket No.: C-48-08, Superior Court of New Jersey,
    Chancery Division, Monmouth County
•   Nthenge v. Pressler and Pressler, LLP, Master File No.: C-00-1211-PH United States District
    Court for the Northern District of California
•   In re: NX Networks Securities Litigation, Civil Action Nos. 00-CV-11850-JLT and 01-
    CV10377-JLT, United States District Court, District of Massachusetts
•   Obermeyer v. MarineMax East, Inc., Case No.: 08-54007-CA-24, Circuit Court of the Eleventh
    Judicial Circuit in and for Miami-Dade County, Florida
•   Olivo v. Homecomings Financial LLC, Index No.: 4625/06, Supreme Court of the State of New
    York, Nassau County
•   Open MRI of Pinellas, Inc. v. Atlanta Casualty Insurance Company, Case No.: 03-7721,
    Circuit Court of the 13th Judicial Circuit in and for Hillsborough County, Florida
•   Ori v. Fifth Third Bank and Fiserv, Inc., Case No.: 08-CV-00432-LA, United States District
    Court, Eastern District of Wisconsin
•   In re: Ortiz v. Aurora Health Care, Inc., Case No.: 2:12-cv-00295-LA, United States District
    Court for the Eastern District of Wisconsin
•   Osborn v. EMC Corporation, Case No.: C 04-00336 JSW, Northern District of California, San
    Francisco Division
•   In re OSI Pharmaceuticals, Inc. Securities Litigation, Master File No.: 2:04-CV-05505-
    JSWDW, United States District Court, Eastern District of New York
•   Otte v. Life Insurance Company of North America, Civ. No.: 09 CV 11537 RGS, United States
    District Court, District of New Hampshire
•   Overby v. Tyco International Ltd., Case No.: 02-CV-1357-B, United States District Court,
    District of New Hampshire
•   Ownby v. Citrus County, Florida, Case No.: 2004-CA-1840, Circuit Court of the Fifth Judicial
    Circuit of the State of Florida, in and for Citrus County, Civil Division
•   In re: Pacific Gateway Exchange, Inc. Securities Litigation, Master File No.: C-00-1211- PJH,
    United States District Court for the Northern District of California
•   Paliotto v. Johnny Rockets Group, Inc., 1:06-cv-02253-RCL, United States District Court for
    the District of Columbia (Washington, D.C.)
•   In re Par Pharmaceutical Companies, Inc. Shareholders Litigation, C.A. No.: 7715-VCP,
    Court of Chancery of the State of Delaware
•   In re Par Pharmaceutical Securities Litigation, Master File No.: 2:06-cv-03226 (ES)
    (SCM), United States District Court, District of New Jersey
•   Parker v. American Medical Security Group, Inc., Civil Action File No.: 04-1-1980-42,
    Superior Court of Cobb County, State of Georgia

Verkhovskaya Resume                                                                    Page 21 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 39 of 62 PageID 9733


•   Parthiban v. GMAC Mortgage Corporation, SACV05-768-ODW (MLGx), United States
    District Court, Central District of California, Southern Division
•   Paskowitz v. Ernst & Young, LLP (Motive, Inc.), Civil Action No.: A-08-CA-188-LY, United
    States District Court for the Western District of Texas, Austin Division
•   Patel v. Baluchi's Indian Restaurant, Civ. Action No.: 08 CIV 9985 (RJS)(THK), United States
    District Court, Southern District of New York
•   Payson v. Capital One Home Loans, LLC (FLSA and KWPA Settlements), Case No.: 07-
    CV2282-JTM/DWB, United States District Court for the District of Kansas at Kansas City
•   Pension Trust Fund for Operating Engineers v. Assisted Living Concepts, Inc., Case No.:
    12CV-884-JPS, United States District Court, Eastern District of Wisconsin
•   Pereira v. Foot Locker, Inc., Civil Action No.: 07-CV-2157-JCJ, United States District Court,
    Eastern District of Pennsylvania
•   Perez v. Rent-A-Center, Inc., C.A. File No.: 01-CIV-7593, Superior Court of New Jersey, Law
    Division: Camden County
•   Pettway v. Harmon Law Offices, P.C., Civil Action No.: 03-10932-RGS, United States District
    Court, District of Massachusetts
•   In re: PFF Bancorp, Inc. ERISA Litigation, No.: CV 08-01093-SVW (PLAx), United States
    District Court, Central District of California
•   Pickett v. Triad Financial Corporation, Docket No.: MID-L-007727-05, Superior Court of
    New Jersey, Middlesex County
•   In Re: Platinum and Palladium Commodities Litigation, Master File No.: Civ 3617 (WHP),
    United States District Court, Southern District of New York
•   Police and Fire Retirement System of the City of Detroit, Plymouth County Retirement System
    v. SafeNet, Inc., Case No.: 06 Civ. 5797 (PAC)
•   Pollitt v. DRS Towing, LLC, No.: 3:10-cv-1285, United States District Court of New Jersey
•   In re Potash Antitrust Litigation (II), MDL Dkt. No.: 1996, No.: 1:08-CV-6910, United States
    District Court for the Northern District of Illinois
•   Premier Open MRI, LLC v. Progressive American Ins. Co., Case No.: 04-00021, Circuit Court
    for the Thirteenth Judicial Circuit in and for Hillsborough County, Florida
•   Project HEART: Holocaust Era Asset Restitution Taskforce
•   Provo v. China Organic Agriculture, Inc., Case No.: 08-cv-10810, United States District Court,
    Southern District of New York
•   Puritan Budget Plan, Inc. v. Amstar Insurance Company, Case No.: 04-10428, Circuit Court of
    the 17th Judicial Circuit in and for Broward County, Florida
•   Quaak v. Dexia, S.A., No.: 03-CV-11566, United States District Court, District of
    Massachusetts
•   Ragsdale v. SanSai USA, Inc., Case Number 07-cv-1246 WQH (CAB), United States District
    Court, Southern District of California
•   Ramirez v. GreenPoint Mortgage Funding, Inc., Case No.: 08-CV-00369 TEH, United States
    District Court for the Northern District of California



Verkhovskaya Resume                                                                     Page 22 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 40 of 62 PageID 9734


•   Raspante v. Harris Interactive et al., C.A. 9148-VCP, Court of Chancery, State of Delaware
•   Raul v. Western Liberty Bancorp, Case No.: A-12-668865-B, District Court of Clark County,
    Nevada
•   In re RBC Dain Rauscher Overtime Litigation, Master File: 06-03093 JRT-FLN, United States
    District Court, District of Minnesota
•   In re RCN Corporation ERISA Litigation, Master File No.: 04-CV-5068 (FLW), United States
    District Court, District of New Jersey
•   In re Ready-Mixed Concrete Antitrust Litigation, Case No.: 1:05-cv-00979-SEB-VSS, United
    States District Court for the Southern District of Indiana, Indianapolis Division
•   In re Reliant Securities Litigation, Civil Action No.: H-02-1810 (CONSOLIDATED), United
    States District Court, Southern District of Texas, Houston Division
•   In re RenaissanceRe Holdings Ltd. Securities Litigation, Master No.: 1:05-cv-06764-WHP,
    United States District Court, Southern District of New York
•   In re R.H. Donnelley Corp. ERISA Litigation, Case No.: 09-CV-07571 (RWG/MTM), United
    States District Court, Northern District of Illinois
•   Rice-Redding et al v. Nationwide Mutual Insurance Company, Case No.: 1:16-cv-03634-
    WMR, United States District Court, Northern District of Georgia, Atlanta Division
•   Rolark v. Lawyers Title Insurance Corporation, Case No.: 03 CH 13789, Circuit Court of Cook
    County, Illinois County Department, Chancery Division
•   Rubin v. MF Global, Ltd., Case No.: 08 Civ. 2233 (VM,) United States District Court, Southern
    District of New York
•   Rupp v. Thompson, Court File No.: C5-03-347, State of Minnesota District Court, County of
    Lyon, Fifth Judicial District
•   S. Parker Hardware Mfg. Corp. v. AT&T Corp., Docket No.: BER-L-162-06, Superior Court
    of New Jersey, Bergen County
•   Saint Pete MRI v. Hartford, Case No.: 10-03925, Circuit Court of the Thirteenth Judicial
    Circuit in and for Hillsborough County, Florida
•   Saint Pete MRI v. Auto Club South Insurance Company, Case No.: 10-CA-013134, Circuit
    Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida
•   Sam v. White, Cause No.: 49D06-1006-PL-027492, State of Indiana, Marion Superior Court
    No.: 6, Civil Division
•   Santos v. Silver, Docket No.: MID-L-08188-07, Superior Court of New Jersey, Middlesex
•   Scher v. Oxford Health Plans, Inc., AAA No.: 11 193 00548 05, American Arbitration
    Association
•   In re Schering-Plough Corp. Enhance ERISA Litigation, Civil Action No.: 08-CV-1432
    (DMC), United States District Court, District of New Jersey
•   Schmitz v. Liberty Mutual Insurance Company, Civil Action No.: 4:08-cv-02945, United States
    District Court for the Southern District of Texas Houston Division
•   In re Scottish Re Group Securities Litigation, Master File No.: 06-cv-5853 (SAS), United
    States District Court, Southern District of New York



Verkhovskaya Resume                                                                    Page 23 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 41 of 62 PageID 9735


•   In re Sears, Roebuck & Co. ERISA Litigation, Case No.: 02-C-8324, United States District
    Court, Northern District of Illinois
•   SEC v. Anderson, Civil Action No.: 05-1128 (D. Minn.)
•   SEC v. The BISYS Group, Inc., Civil Action No.: 07-cv-04010-KMK, United States District
    Court, Southern District of New York
•   SEC v. Gen-See Capital Corporation and Richard S. Piccoli, Civil Action 09-cv-00014S,
    United States District Court, Western District of New York
•   SEC v. RenaissanceRe Holdings Ltd., Case No.: 1:07-cv-00865 RWS, United States District
    Court, Southern District of New York
•   In re SEC v. Rockford Funding Group, Docket 1:09-cv-10047-PGG, United States District
    Court, Southern District of New York
•   In re SEC v. Take-Two Interactive Software, Inc., Civil Action No.: 09-cv-03113, United States
    District Court, Southern District of New York
•   SEC v. Tecumseh Holdings Corporation, 03 Civ. 5490 (SAS), United States District Court,
    Southern District of New York
•   SEC v. Value Line, Inc., A.P. File No.: 3-13675, Securities and Exchange Commission
•   SEC v. WexTrust Capital, LLC, Case No.: 08-cv-7104 (DC), United States District Court,
    Southern District of New York
•   SEC v. Zomax, Inc., Civil Action No.: 04-1155 (DWF/SRN), United States District Court,
    District of Minnesota
•   Serino v. Kenneth Lipper v. PricewaterhouseCoopers, LLP, Index No.: 04/602106, Supreme
    Court of the State of New York, County of New York
•   In re Sexy Hair Concepts, LLC, Case No.: 1:10-bk-25919-GM, United States Bankruptcy
    Court for the Central District of California, San Fernando Valley Division
•   In re SFBC International Securities & Derivative Litigation, Case No.: 2:06-cv-000165- SRC,
    United States District Court, District of New Jersey
•   Shane v. Edge, Case No.: 3:10-CV-50089, United States District Court for the Northern
    District of Illinois, Northern Division
•   Sheikh v. Maxon Hyundai, Inc., Docket No: L-000476-09, Superior Court of New Jersey,
    Union County
•   Silke v. Irwin Mortgage Corporation, Cause No.: 49D03-0304-PL-000697, State of Indiana,
    Marion Superior Court, Civil Division
•   In re SLM Corporation Securities Litigation, Case No.: 08-Civ-1029 (WHP), United States
    District Court, Southern District of New York
•   Smith v. Mill-Tel, Inc., Case No.: 08-CV-2016-JAR/JPO, United States District Court, District
    of Kansas, at Kansas City
•   Smolkin v. Leviton Manufacturing Co., Inc., Case No.: 03-C-04-008929, Circuit Court for
    Baltimore County
•   Soden v. East Brunswick Buick-Pontiac-GMC, Inc., Docket Nos. L-2510-03 and L-5617- 03,
    Superior Court of New Jersey, Middlesex County



Verkhovskaya Resume                                                                     Page 24 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 42 of 62 PageID 9736


•   Sokoloski v. Stewart Title Guaranty Company Settlement, Case No.: 3:08-cv-00236-AWT,
    United States District Court, District of Connecticut
•   Sonoda v. Amerisave, Case No.: CV11-01803-EMC, United States District Court for the
    Northern District of California, San Francisco Division
•   Southeast Texas Medical Associates, LLP v. VeriSign, Inc., Case No.: 1-05-CV-035550,
    Superior Court of the State of California, County of Santa Clara
•   Special Situations Fund III, L.P. v. Quovadx, Inc., Case No.: 04-cv-01006-RPM, United States
    District Court for the District of Colorado
•   State of New York v. SKS Associates, LLC, IAS Part 58, Index No.: 400908/12, Supreme Court
    of the State of New York, County of New York
•   Steele v. GE Money Bank, Case No.: 08-CV-1880 United States District Court for the Northern
    District of Illinois
•   Stein v. Pactiv Corporation, Case No.: 10-CH-35455, Circuit Court of Cook County, Illinois,
    County Department, Chancery Division
•   Stein v. Monterey Financial Services Inc. et al, Case No.: 2:13-cv-01336-AKK, United States
    District Court, Northern District of Alabama, Southern Division
•   In re Sterling Financial Corporation Merger Litigation, No.: 13-2-03848-4 (Cons.), Superior
    Court of Washington in and for Spokane County
•   In re: Sterling Financial Corporation Securities Class Action, Civil Action No.: 07-2171,
    United States District Court, Eastern District of Pennsylvania
•   Stoffels v. SBC Communications, Inc., Case No.: 5:05-CA-00233-WWJ, United States District
    Court for the Western District of Texas, San Antonio Division
•   In re Stone & Webster, Inc. Securities Litigation, Civil Action No.: 00-CV-10874-RWZ,
    United States District Court, District of Massachusetts
•   In re: Supervalu, Inc. Securities Litigation, Civil Action No.: 02-CV-1738 (JEL/JGL), United
    States District Court, District of Minnesota
•   In re Suprema Specialties, Inc. Securities Litigation, Master File No.: 02-168 (WHW), United
    States District Court, District of New Jersey
•   Sutterfield v. Carney, Case No.: C-04-0893 BZ, United States District Court, Northern District
    of California
•   Swope v. Credit Management, LP, Case No.: 4:12-cv-00832-CDP, United States District
    Court, Eastern District of Missouri, St. Louis Division
•   In re Symbol Technologies, Inc. Securities Litigation, Case No.: 02-CV-1383 (LDW), United
    States District Court, Eastern District of New York
•   In re Take-Two Interactive Securities Litigation and SEC v. Brant, No.: 1:06-cv-00803- RJS,
    United States District Court, Southern District of New York
•   Taylor v. McKelvey (Monster Worldwide, Inc.), Civil Action No.: 06-cv-8322 (AKH), United
    States District Court, Southern District of New York
•   In re TD Banknorth Shareholders Litigation, Consolidated C.A. No.: 2557-VCL, Court of
    Chancery of the State of Delaware
•

Verkhovskaya Resume                                                                     Page 25 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19              Page 43 of 62 PageID 9737


•   In re Ticketmaster Entertainment Shareholder Litigation, Case No.: BC407677, Superior
    Court for the State of California, County of Los Angeles, Central Civil West
•   In re: Tyson Foods, Inc. Securities Litigation, Civil Action No.: 01-425-SLR, United States
    District Court for the District of Delaware
•   Ultra Open MRI Corporation v. Hartford Casualty Insurance Company, Case No.: 07-
    CA009132, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County,
    Florida, Civil Division
•   Ultra Open MRI Corporation v. Nationwide Assurance Company, Case No.: 03-010725,
    Thirteenth Judicial Circuit Court in and for Hillsborough County, Florida, Division H
•   United Consumer Financial Services Company v. William Carbo v. A&M Merchandising, Inc.,
    Case No.: L-3438-02, Superior Court of New Jersey, Law Division: Hudson County
•   Valley National Bank v. Cahn, Docket No.: L-0504-04, Superior Court of New Jersey, Law
    Division, Mercer County
•   Valuepoint Partners, Inc. v. ICN Pharmaceuticals, Inc., Case No.: SACV 03-989 DOC (Anx),
    United States District Court, Central District of California
•   In re Vaso Active Pharmaceuticals Derivatives Lit., Master Docket No.: 04-10792 (RCL)
    (Consolidated Derivative Action), United States District Court, District of Massachusetts
•   In re Vaso Active Pharmaceuticals Securities Litigation, Master Docket No.: 04-10708 (RCL),
    United States District Court, District of Massachusetts
•   Veal v. Crown Auto Dealerships, Inc., Case No.: 8:04-cv-0323-T-27 MSS, United States
    District Court, Middle District of Florida, Tampa Division
•   In re Viisage Technology, Inc. Securities Litigation, Civil Action No.: 05-cv-10438-MLW,
    United States District Court, District of Massachusetts
•   In re VisionAmerica, Inc. Securities Litigation, Master File No.: 3-00-0279, United States
    District Court, Middle District of Tennessee, Nashville Division
•   Von Friewalde v. Boeing Aerospace Operations, Inc., C.A. No.: SA06CA0236-OG, United
    States District Court for the Western District of Texas, San Antonio Division
•   In re Vonage Initial Public Offering (IPO) Securities Litigation, Docket No.: 07-CV-177
    (FLW/TJB), United States District Court, District of New Jersey
•   Walker v. Hill Wallack LLP, Case No.: MID-L-003480-08, Superior Court of New Jersey,
    Middlesex County, Law Division
•   Walter v. Level 3 Communications, Inc., Civil Action No.: 09-cv-0658-REB-CBS, United
    States District Court, District of Colorado
•   Ward v. Flagship Credit Acceptance LLC, Case No.: 2:17-cv-02069-MMB, United States
    District Court, Eastern District of Pennsylvania, Philadelphia Division
•   In re Warner Chilcott Limited Securities Litigation, Case No.: 06-CV-11515-WHP, United
    States District Court, Southern District of New York
•   Warren v. Orkin Exterminating Company, Inc., Civil Action No.: 01-1-8395-35, Superior
    Court of Cobb County, State of Georgia
•   Wells v. DTD Enterprises, Inc., Case No.: L-9012-07, Superior Court of New Jersey,
    Middlesex County, Law Division


Verkhovskaya Resume                                                                   Page 26 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 44 of 62 PageID 9738


•   Brown v. Wells Fargo & Company, Case No.: 11-1362 (JRT/JJG), United States District Court,
    District of Minnesota
•   Wenger v. Brunswick Buick Pontiac GMC, Inc. and Soden v. East Brunswick Buick Pontiac GMC
    Inc., Docket Nos. L-2510-03 and L-5617-03, Superior Court of New Jersey, Middlesex County
•   Wenger v. Cardo Inc., et al., Docket No.: MID-L-4924-07, Superior Court of New Jersey,
    Middlesex County: Law Division
•   Wenger v. Freehold Subaru, LLC, Civil Action, Docket No.: MON-L-4003-10, Superior Court
    of New Jersey, Monmouth County – Law Division
•   West v. California Service Bureau, Inc., Case No.: 4:16-cv-0324-YGR, United States District
    Court, Northern District of California, Oakland Division
•   Williams v. CBE Group, Case No.: 2:11-cv-3680-PS, United States District Court, District of
    New Jersey
•   Wisniak v. Mirant Americas Generation, LLC, Civil Action No.: 1:03-CV-2049-BBM, United
    States District Court for the Northern District of Georgia, Atlanta Division
•   Wyatt v. El Paso Corporation, Civil Action No.: H-02-2717, United States District Court,
    Southern District of Texas, Houston Division
•   Yarviv v. AT&T Corp., Docket No.: SOM-L-272-05, Superior Court of New Jersey, Law
    Division: Somerset County
•   Yates v. Checkers Drive-in Restaurants, Inc. et al, Case No.: 1:17-cv-09219, United States
    District Court, Northern District of Illinois, Chicago Division
•   Yingling, et al. v. eBay, Inc., C 09 01733 JW (PVT), United States District Court, Northern
    District of California, San Jose Division
•   Yost v. First Horizon, Civil Action No.: 08-02293, United States District Court, Western
    District of Tennessee
•   Young v. Heimbuch, Case No: CV10-8914 ODW (MANx), United States District Court,
    Central District of California
•   Youngman v. A&B Insurance and Financial, Case No.: 6:16-cv-01478-CEM-GJK, United
    States District Court, Middle District of Florida, Orlando Division
•   In re: YRC Worldwide, Inc. ERISA Litigation, Case No.: 2:09-cv-02953, United States District
    Court, District of Kansas
•   Zametkin v. Fidelity Management & Research Company, No.: 1:08-cv-10960-MLW, United
    States District Court, District of Massachusetts
•   Zeidel v. Mozeo, LLC, Case No.: 1:13-cv-06989, United States District Court, Northern District
    of Illinois, Chicago Division
•   Zelnick v. Citation Homes, Inc., Case No.: 413861, Superior Court of California, County of San
    Mateo
•   Zilhaver v. UnitedHealth Group Incorporated, No.: 06-C-2237, United States District Court,
    District of Minnesota
•   In re Zomax, Inc. Securities Litigation, Case No.: 05-cv-01128, United States District Court,
    District of Minnesota



Verkhovskaya Resume                                                                     Page 27 of 27
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19   Page 45 of 62 PageID 9739




                       EXHIBIT B
     Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                                           Page 46 of 62 PageID 9740




                                             I. PROVIDE INFORMATION
               First Name                                                                          Middle Name


  Name         Last Name                                                                                              Suffix



               Street/P.O. Box                                                                                 Unit/Apt. Number

Mailing
Address        City/Town                                                              State      Zip Code

                                                                                                                      -

 Telephone Number – By providing this
 number, you certify that you received one or more                Email Address
 telephone calls from Sirius XM to this number and
 that you had never been a paid subscriber when you
 received the first call.

 (               )               -
      II. CHOOSE FREE SERVICE BY [DATE]OR CASH PAYMENT BY [DATE]
                             (CHOOSE ONLY ONE)
I choose three months of Sirius XM’s All Access Subscription package currently valued at
approximately $81. You must provide a Vehicle Identification Number (VIN) or Electronic Serial
Number (ESN).
VIN [NOTE: The vehicle must have a Sirius XM-equipped radio. Vehicle cannot currently have a paid subscription.]



ESN   [Find by tuning to “0” on your Sirius XM radio. Vehicle cannot currently have a paid subscription.]
                                                                                                                  Check Box □
OR, I choose a cash payment estimated by Class Counsel to be approximately $12.                                  Check Box □


 ___________________________
                                                                                                              Postage
                                                                                                              Prepaid
 ___________________________                                                                                Information

 ___________________________




                                                      Sirius XM DNC
                                                      Settlement Class Administrator
                                                      P.O. Box _____
                                                      ____, __ ______-___
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                               Page 47 of 62 PageID 9741
Who’s Included? The Settlement Class includes all persons in the U.S. who from October 16, 2013
through April 26, 2019 received a solicitation call by or on behalf of Sirius XM (a) at least twice within
a 12-month period after their landline or wireless telephone number was registered more than 31 days
on the National Do-Not-Call Registry, or (b) after their landline or wireless telephone number was
registered on Sirius XM’s internal Do-Not-Call list.

Settlement Terms. Sirius XM will provide (a) 3 months of free access to Sirius XM’s All Access
Subscription package (Free Service), which provides access to all of Sirius XM’s available channels,
currently consisting of over 150 channels plus streaming Sirius XM; or (b) a Settlement Fund of $25
million, which will be distributed to Class Members who submit valid claim forms, and used for
attorneys’ fees and expenses, service awards, and settlement administration. Each Class Member can
choose either Free Service or a cash payment, but you cannot choose both. If you do nothing, you
will get nothing and release your claims against Sirius XM.

          How Do I Get Free Service?                        How Do I Get a Payment?
             You must complete a claim form at SiriusXMdncTCPAsettlement.com or
                                      mail it to [address].
Find the required ESN by tuning to “0” on your Class Counsel estimates that the cash
Sirius XM radio. Class Counsel estimates the payment will be approximately $12. How
current retail value of Free Service at much each Class Member receives depends on
approximately $81.                                 how many people make valid claims.

Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude
yourself by [DATE]. If you exclude yourself, you get no Free Service and no cash payment from the
Settlement. You may object to the Settlement by [DATE]. The information available on the Settlement
website SiriusXMdncTCPAsettlement.com explains how to exclude yourself or object, and provides
further information on the Settlement, including the Class definition. The Court will hold a Hearing on
[DATE] to consider whether to approve the Settlement, a request for attorneys’ fees of up to twenty
percent (20%) of the Settlement’s total value and a service payment of up to $10,000 to the Class
Representative. You may appear at the hearing, either yourself or through an attorney hired by you, but
you do not have to appear at the hearing.
 For complete terms of the Settlement, visit SiriusXMdncTCPAsettlement.com or call(***-***-****)


   A federal court authorized this notice.                                                        PRESORT
          You are not being sued.                    Sirius XM DNC
                                                                                                FIRST CLASS
                                                                                               U.S. POSTAGE
                                                     Settlement Administrator                       PAID
  Records show that you may be entitled              Toll Free Number: x-xxx-xxx-xxxx          PERMIT NO. XX
                                                     PO Box [____________]
      to money from a class action
              settlement.                            SiriusXMdncTCPAsettlement.com


    A Settlement has been reached in a
    class action lawsuit claiming that Sirius
    XM made telephone calls to persons
    registered on the National Do Not Call
    Registry or Sirius XM’s Internal Do
    Not Call Registry. Sirius XM denies               Postal Service: Please do not mark barcode
    any wrongdoing of any kind and the
                                                      UNIQUE ID: [00001234]
    Court has not decided who is right.
    The Settlement gives Class Members                <<Name1>>
    the choice to receive either 3 months of          <<Name2>>
    Free Service or a cash payment.                   <<Address1>>
                                                      <<Address2>>
                                                      <<City>><<State>><<Zip>>
     Si desea recibir esta notificación en
     español, visite nuestra página web o
                   llámenos.
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19   Page 48 of 62 PageID 9742




                      EXHIBIT C
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 49 of 62 PageID 9743


  LEGAL NOTICE BY ORDER OF THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF TEXAS

  If you received a call regarding Sirius XM satellite radio service
from October 16, 2013 through April 26, 2019, while your name was
  on the National or Sirius XM’s internal do-not-call list, but were
never a paying subscriber, you may be entitled to a payment from a
                        class action settlement.

       A federal court authorized this notice. This is not a solicitation from a lawyer.

   •   A Settlement has been reached in a class action lawsuit claiming that Sirius XM Radio
       Inc. (“Sirius XM”) made telephone calls to persons registered on the National Do Not
       Call Registry or Sirius XM’s Internal Do Not Call Registry. Sirius XM denies any
       wrongdoing of any kind and the Court has not decided who is right.

   •   The Settlement, if approved, would o f f e r three (3) months of free access to Sirius
       XM’s All Access Subscription package (“Free Service”) for Settlement Class Members.
       In addition, the Settlement would provide $25,000,000 to make payments to Settlement
       Class Members, and pay the administrative costs of the Settlement, a service award for
       the Representative Plaintiff, and attorneys’ fees and costs.

   •   The Settlement gives Class Members the choice to receive either three (3) months of free
       access to Sirius XM’s All Access Subscription package, with every channel available on
       Sirius XM’s satellite radios, including access to over 150 Channels plus Sirius XM
       Streaming & Sirius XM Video, or a cash payment. Class Counsel estimates the current
       retail value of Free Service at approximately $81. Class Counsel estimates that the cash
       payment will be approximately $12. Each Class Member can choose either Free Service
       or a cash payment, but you cannot choose both. You must either go to the Settlement
       website at SiriusXMdncTCPAsettlement.com or submit a paper claim form to [address] to
       register for Free Service or receive a cash payment.

   •   Your entitlement to one of these forms of consideration will be verified by the Settlement
       Administrator. Free Service is not available in any vehicle that has a currently active paid
       subscription to Sirius XM’s radio service associated with it.

Your legal rights are affected whether you act or don't act. Read this Notice carefully.

On the website, SiriusXMdncTCPAsettlement.com, there is a complete Notice of the
settlement in Spanish.

(En el sitio web, SiriusXMdncTCPAsettlement.com, hay una notificación completa del
acuerdo en Español.)




                                                 1
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 50 of 62 PageID 9744




                            YOUR LEGAL RIGHTS AND OPTIONS

           OPTION                                          RESULT

FILE A CLAIM FOR FREE Filing a claim is the only way to get Free Service from the
SERVICE BY MONTH XX, 2019 Settlement. You can make a claim by either (1) submitting one
                                online at SiriusXMdncTCPAsettlement.com or (2) mailing a
                                completed Claim Form to the Settlement Administrator.

                                If you do not make a claim, you will not receive Free Service.
                                Class Counsel estimates the current retail value of Free
                                Service at approximately $81.

FILE A CLAIM FOR A CASH Filing a claim is the only way to get a cash payment from the
PAYMENT BY MONTH XX, Settlement. You can make a claim by either (1) submitting one
2019                    online at SiriusXMdncTCPAsettlement.com or (2) mailing a
                                completed Claim Form to the Settlement Administrator.

                                If you do not make a claim, you will not receive a cash payment.
                                How much each Settlement Class Member receives depends on
                                how many Settlement Class Members make approved claims.
                                Counsel estimates that the cash payment will be
                                approximately $12.

DO NOTHING                      Get no payment. Give up rights to sue Sirius XM separately for
                                the legal claims in this case.

EXCLUDE   YOURSELF         BY   If you ask to be excluded, also known as “opting out,” you
MONTH XX, 2019                  will receive no compensation from the Settlement, but you
                                may be able to pursue your own lawsuit against Sirius XM
                                about the legal claims in this case at your own expense.

OBJECT BY MONTH XX, 2019        Write to the Court about why you believe the Settlement
                                is unfair.

GO TO A HEARING                 Ask to speak in Court about the fairness of the Settlement.



   •   These rights and options - and the deadlines to exercise them - are explained in this
       Notice. The Court in charge of this case still has to decide whether to approve the
       Settlement. Free Service and payments will be made to eligible Class Members if the
       Court approves the Settlement. Please be patient.




                                               2
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                                Page 51 of 62 PageID 9745


BASIC INFORMATION .................................................................................................PAGE X
     Why is there a Notice?
     What is this class action lawsuit about?
     Why is there a Settlement?
WHO IS IN THE SETTLEMENT ..................................................................................PAGE X
    How do I know if I am part of the Settlement?
    What if I am not sure whether I am included in the Settlement?
THE SETTLEMENT BENEFITS - WHAT YOU GET ...............................................PAGEX
     What does the Settlement provide?
HOW YOU GET A FREE SERVICE ............................................................................PAGE X
    How do I get a Free Service?
    When do I get Free Service?
    What am I giving up to get Free Service or stay in the Settlement Class?
HOW YOU GET A PAYMENT .....................................................................................PAGE X
    How do I get a payment?
    When do I get a payment?
    What am I giving up to get a payment or stay in the Settlement Class?
WHAT YOU MUST INCLUDE IN A CLAIM FORM ................................................PAGE X
    How do I complete a claim form?
EXCLUDING YOURSELF FROM THE SETTLEMENT ..........................................PAGE X
    How do I exclude myself from the Settlement?
    If I do not exclude myself, can I sue Sirius XM for the same thing later?
    If I exclude myself, can I still get Free Service or a cash payment?
THE LAWYERS REPRESENTING YOU ...................................................................PAGE X
     Do I have a lawyer in this case?
     How will the lawyers and class representatives be paid?
OBJECTING TO THE SETTLEMENT ........................................................................PAGE X
     How do I tell the Court that I do not think the Settlement is fair?
     What is the difference between objecting and asking to be excluded?
THE COURT'S FAIRNESS HEARING .......................................................................PAGE X
     When and where will the Court decide whether to approve the Settlement?
     Do I have to attend the hearing?
     May I speak at the hearing?
IF YOU DO NOTHING ..................................................................................................PAGE X
     What happens if I do nothing at all?
GETTING MORE INFORMATION .............................................................................PAGE X
     How do I get more information?




                                                            3
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 52 of 62 PageID 9746


                                      BASIC INFORMATION

Why is there a Class Notice?

A Court authorized this Notice because you have a right to know about a proposed Settlement of
this class action lawsuit, and about all of your options, before the Court decides whether to
approve the Settlement. If the Court approves the Settlement, an administrator appointed by the
Court will administer requests for Free Service and make the payments that the Settlement
allows. Because your rights will be affected by this Settlement, it is extremely important that
you read this Notice carefully.

What is the class action lawsuit about?

The Court in charge of the case is the United States District Court for the Northern District of
Texas, and the case is a class action known as Buchanan v. Sirius XM Radio Inc., Case No. 17-
cv-728 (N. D. Tex.). This case was brought by Thomas Buchanan, also known as
“Representative Plaintiff.” The Representative Plaintiff sued Sirius XM Radio Inc., also known
as “Defendant.”

A class action is a lawsuit in which the claims and rights of many people are decided in a single
court proceeding. The Representative Plaintiff, also known as the “Class Representative,”
asserts claims on behalf of the entire class. Here, the Representative Plaintiff claims that Sirius
XM made telemarketing calls to persons registered on the National Do Not Call Registry or
Sirius XM’s Internal Do Not Call Registry. The Representative Plaintiff alleges that this calling
violated a federal statute called the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §
227, and that Sirius XM is liable for such violations.

Sirius XM denies any liability or wrongdoing of any kind and further denies that this case is
appropriate for treatment as a class action. Sirius XM has asserted various other defenses and
further denies that Class Members suffered any injury or damage.

The Plaintiff’s Complaint, the Settlement Agreement, and other case-related documents are
posted on the website, SiriusXMdncTCPAsettlement.com. The Settlement resolves the lawsuit. The
Court has not decided who is right.

Why is there a Settlement?

The Court has not decided in favor of the Plaintiff or Sirius XM. Instead, both sides have agreed
to the Settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a
trial. If the Settlement is approved by the Court, then Settlement Class Members will receive the
benefits described in this Notice. The proposed Settlement does not mean that any law was
broken or that Sirius XM did anything wrong. Sirius XM denies all legal claims in this case.

The Representative Plaintiff and his attorneys think the proposed Settlement is best for everyone
who is affected. Sirius XM thinks that it makes sense to enter into the proposed Settlement to
avoid further legal expense and burden and to resolve this controversy. The Court in charge of
this lawsuit has found it will likely be able to approve the proposed Settlement and ordered that
this Notice be distributed to explain it.

                                                4
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 53 of 62 PageID 9747


                                  WHO IS IN THE SETTLEMENT

How do I know if I am part of the Settlement?

The Settlement includes all natural persons in the United States who, from October 16, 2013 to
April 26, 2019: (a) received more than one telephone solicitation call in a 12-month period made
by or on behalf of Sirius XM more than 31 days after registering the landline, wireless, cell or
mobile telephone number on which they received those calls with the National Do Not Call
Registry, or (b) received one or more calls after registering the landline, wireless, cell, or mobile
telephone number on which they received the calls with Sirius XM’s Internal Do Not Call list.

Excluded from the Settlement Class are: (a) natural persons who were or had been paid
subscribers to Sirius XM’s service at the time of the first call; (b) natural persons who were
members of the class settled in Hooker v. Sirius XM Radio Inc., Civil Action No. 4:13-cv-00003
(E.D. Va. 2013), who did not exclude themselves from that class, and who did not receive more
than one telephone solicitation call after July 5, 2016; and (c) any employees, officers, directors
of Sirius XM, and attorneys appearing in this case, and any judge assigned to hear this case as
well as their immediate family and staff.

What if I am not sure whether I am included in the Settlement?

If you still have questions about whether you are a Class Member, or are still not sure whether
you are included in the Settlement, you can call the Settlement Administrator toll-free at 1-***-
***-**** or visit SiriusXMdncTCPAsettlement.com for more information. Do not call the Court
and do not call Sirius XM or its attorneys.

                         THE SETTLEMENT BENEFITS - WHAT YOU GET

What does the Settlement provide?

Sirius XM will offer (3) three months of free access to Sirius XM’s All Access Subscription
package (or any subsequently-named satellite radio service that contains substantially the same
programming) to each Class Member who submits a claim form and complies with the
requirements of the Settlement Agreement to receive Free Service. Sirius XM’s All Access
Subscription package contains every channel available on Sirius XM’s satellite radios, including
access to over 150 Channels plus Sirius XM Streaming and Sirius XM Video.

Sirius XM will also pay $25,000,000 into a Settlement Fund. Cash payments to members of the
Settlement Class, notice and administrative costs, a service award, and attorneys’ fees, costs, and
other expenses will be paid from the Settlement Fund. Class Members must file a claim to
receive a cash payment.

Class Members may receive only one of the two options (Free Service or a cash payment).
Each Class Member may receive only one benefit regardless of the number of his or her titled
vehicles or the number of calls he or she may have received during the period covered by the
definition of the Settlement Class.



                                                 5
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 54 of 62 PageID 9748


Changed Business Practices. As part of the settlement, Sirius XM has also agreed to
implement six changed business practices:

       (1)     Sirius XM shall ensure its outbound dialing practices incorporate a pre-
       dial check for internal Do Not Call (“DNC”) status just prior to dialing, and
       neither Sirius XM nor its vendors or agents will dial any number found to be on
       the internal DNC list.

       (2)     Sirius XM shall, twice annually, train its vendor personnel on proper DNC
       practices.

       (3)     Sirius XM shall regularly audit its outbound telemarketing vendors and
       internal data management practices to ensure proper management of internal DNC
       requests.

       (4)     Sirius XM shall ensure that its Customer Agreement has an easily visible
       and clear explanation that trial subscribers have a business relationship with Sirius
       XM that may result in Sirius XM calling them; the Customer Agreement shall
       also provide an explanation of how Sirius XM communicates with consumers,
       and shall provide notice to consumers that Sirius XM may call them regarding
       their service and trial or other subscription, a URL where consumers may manage
       their contact preferences and an 800 number they may call for customer service.

       (5)    Sirius XM shall modify the timing of its telemarketing calls to ensure that
       Sirius XM does not make calls to trial subscribers until a reasonable period of
       time after the mailing of the welcome kit (which shall include a copy of the
       Customer Agreement or, if the welcome kit is delivered electronically, a link to
       the Customer Agreement).

       (6)     Sirius XM shall, wherever possible, include in vehicle material that
       provides subscription details an explanation of how Sirius XM communicates
       with consumers, and shall provide notice that Sirius XM may call them regarding
       their service and trial or other subscription, a URL where they may manage their
       contact preferences and an 800 number they may call for customer service.

                                HOW YOU GET FREE SERVICE?

How do I get Free Service?

Each Class Member must submit a valid and timely Claim Form to receive Free Service.
You may submit a Claim Form at the Settlement Website at SiriusXMdncTCPAsettlement.com or
submit a paper Claim Form to [address]. Please read the instructions on the website carefully,
follow all of the instructions, and provide all the information required. You must have your
vehicle identification number (“VIN”) and the electronic serial number of your Sirius XM radio
(“ESN”) to register for Free Service. You can find the ESN by tuning to “0” on your Sirius
XM radio.


                                                6
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 55 of 62 PageID 9749


Claim Forms for Free Service must be completed online or received by [date].

Free Service will be available for one Sirius XM equipped vehicle owned or leased by the Class
Member or his/her immediate family member. Free Service will not be available for any vehicle
that has a currently active paid subscription associated with it at the time of the commencement
of Free Service as determined by Sirius XM.

Any Class Member who converts to a paid subscription between registration for Free Service and
the date on which cash will be distributed to eligible Class Members who have filed Claim
Forms (and who is therefore no longer eligible to Free Service) will be converted to the cash
payment option instead.

Free Service will not carry any obligation to continue service with Sirius XM beyond the three
(3) months and will be provided in addition to, and will not affect a Class Member’s eligibility
for, any future Sirius XM satellite radio service offer.

When do I get Free Service?

Free Service will not be activated until the Settlement becomes final. The Court will hold a
hearing on [DATE] to decide whether to approve the Settlement. If the Settlement is approved,
appeals may still follow. It is always uncertain whether these appeals can be resolved, and
resolving them can take time, perhaps more than a year. Please be patient. If you have
registered for Free Service, you will receive an email from Sirius XM notifying you shortly
before your Free Service is set to commence.

What am I giving up to get Free Service or stay in the Settlement?

Being a Class Member means, unless you exclude yourself, that you cannot sue, continue to sue,
or be part of any other lawsuit against Sirius XM about the legal issues in this case, and that all
of the decisions and judgments by the Court will bind you.

If you were to file your own lawsuit against Sirius XM for alleged TCPA violations at issue in
this Action and if you were to prevail, you could obtain damages of up to $500 to the extent you
can prove a violation, or up to $1,500 to the extent you can prove either a violation that is willful
or that Sirius XM knowingly violated the statute.

However, Sirius XM has denied that it made any illegal calls to anyone or engaged in any
wrongdoing of any kind, and Sirius XM has potential defenses, including that Sirius XM should
not be held liable because it had an established business relationship with Settlement Class
Members. In addition, the TCPA does not provide for attorneys’ fees to prevailing individual
plaintiffs.

If you accept Free Service or do not exclude yourself from the lawsuit, you will be unable to file
your own lawsuit involving any of the claims described and identified below, and you will
release Sirius XM and the Released Parties from any liability for them.

Remaining in the Class means that you release and forever discharge Sirius XM, and each of its
past, present or future officers, directors, insurers, general or limited partners, divisions,
                                                 7
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 56 of 62 PageID 9750


stockholders, agents, telemarketing vendors, attorneys, employees, legal representatives, trustees,
parents, associates, affiliates, subsidiaries, heirs, executors, administrators, purchasers,
predecessors, successors and assigns (collectively, the “Released Parties”) from any and all
claims, counterclaims, lawsuits, set-offs, costs, losses, rights, demands, charges, complaints,
actions, causes of action, obligations, or liabilities of any and every kind, including without
limitation (i) those known or unknown or capable or not capable of being known, (ii) those
which are unknown but might be discovered or discoverable, and (iii) those accrued or
unaccrued, matured or not matured, suspected or unsuspected, asserted or unasserted, foreseen or
unforeseen, actual or contingent, liquidated or unliquidated, all from the beginning of the world
until the date of the parties’ Settlement Agreement, that is, April 26, 2019, that arise out of or in
any way relate or pertain to claims, no matter how styled, (a) that were asserted, or attempted to
be asserted, or that could have been asserted in the lawsuit, or (b) alleging a call to any landline,
wireless, cell or mobile phone in violation of any DNC law, whether as a result of a request not
to be called or otherwise, including but not limited to claims arising under or relating to (i) the
TCPA or any similar state or federal law, (ii) statutory or common law claims predicated upon
any alleged violations of the TCPA or any similar state or federal law, and (iii) statutory or
common law claims predicated upon and/or arising from any call to any landline, wireless, cell
or mobile phone by any or all of the Released Parties, including by any vendor retained by any of
the Released Parties, following any request not to receive such a call (collectively, the “Released
Claims”).

Remaining in the Class also means that you further agree you will not seek to establish liability
against any of the Released Parties based, in whole or in part, upon any of the Released Claims
and you further covenant not to sue, institute, cause to be instituted, permit to be instituted on
your behalf, or assist in instituting or prosecuting any proceeding, or otherwise assert any
Released Claims against any Released Parties.

The Settlement Agreement (available at SiriusXMdncTCPAsettlement.com) provides more detail
regarding the release and describes the Released Parties and Released Claims with accurate legal
terminology, so read it carefully. You can talk to the law firms representing the Class listed in
the “Do I have a lawyer in this case?” question below for free or you can, at your own expense,
talk to your own lawyer if you have any questions about the Released Parties or the Released
Claims or what they mean.

The release does not apply to Class Members who timely opt-out of the Settlement.

                                   HOW YOU GET A PAYMENT?

How do I get a payment?

Each Class Member must submit a valid and timely Claim Form to receive Free Service.
You may submit a Claim Form at the Settlement website at SiriusXMdncTCPAsettlement.com or
submit a paper Claim Form to [address]. Please read the instructions on the website carefully,
follow all of the instructions, and provide all the information required.
Claim Forms for cash payments must be completed by [date].
If you are mailing a claim form, it must be received by this date.
It is estimated that Eligible Class Members’ cash award payment will be approximately $12, but
                                                 8
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 57 of 62 PageID 9751


that is only an estimate and the actual amount could be higher or lower than that amount. The
exact amount of each individual cash payment cannot be determined at this time and will depend
on the number of valid claims filed.

When do I get a payment?

Cash payments will not be distributed until the Settlement becomes final. The Court will hold a
hearing on [date] to decide whether to approve the Settlement. If the Settlement is approved,
appeals may still follow. It is always uncertain whether these appeals can be resolved, and
resolving them can take time, perhaps more than a year. Please be patient.

After the initial payments of settlement awards, smaller cash distributions may occur from the
proceeds of any uncashed checks.

What am I giving up to get a payment or stay in the Settlement?

Being a Class Member means, unless you exclude yourself, that you cannot sue, continue to sue,
or be part of any other lawsuit against Sirius XM about the legal issues in this case, and that all
of the decisions and judgments by the Court will bind you.

If you were to file your own lawsuit against Sirius XM for violations of the TCPA at issue in this
Action and were to prevail, you could obtain damages of up to $500 to the extent you can prove
a violation, or up to $1,500 to the extent you can prove either a willful violation or that Sirius
XM knowingly violated the statute.

However, Sirius XM has denied that it made any illegal calls to anyone or engaged in any
wrongdoing of any kind, and Sirius XM has potential defenses, including that Sirius XM should
not be held liable because it had an established business relationship with all Settlement Class
Members. In addition, the TCPA does not provide for attorneys’ fees to prevailing individual
plaintiffs.

If you make a claim for a cash payment or do not exclude yourself from the lawsuit, you will be
unable to file your own lawsuit involving all of the claims described and identified below, and
you will release Sirius XM and the Released Parties from any liability for them.

Remaining in the Class means that you release and forever discharge the Released Parties from
any and all Released Claims, as those terms are defined in the Settlement Agreement.

Remaining in the Class also means that you further agree you will not seek to establish liability
against any of the Released Parties based, in whole or in part, upon any of the Released Claims
and you further covenant not to sue, institute, cause to be instituted, permit to be instituted on
your behalf, or assist in instituting or prosecuting any proceeding, or otherwise assert any
Released Claims against any Released Parties.

The Settlement Agreement (available at SiriusXMdncTCPAsettlement.com) provides more detail
regarding the release and describes the Released Parties and Released Claims with accurate legal
terminology, so read it carefully. You can talk to the law firms representing the Class listed in

                                                9
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 58 of 62 PageID 9752


the “Do I have a lawyer in this case?” question below for free or you can, at your own expense,
talk to your own lawyer if you have any questions about the Released Parties or the Released
Claims or what they mean.

The release does not apply to Class Members who timely opt-out of the Settlement.

                         WHAT YOU MUST INCLUDE IN A CLAIM FORM

How do I complete a claim form?

Please read the instructions on the claim form carefully, follow all of the instructions, and
provide all the information required.

To receive Free Service, you must provide the following information on the claim form by no
later than [date]: first and last name; vehicle identification number (“VIN”) of a Sirius XM
equipped vehicle and/or electronic serial number (“ESN”) of the vehicle’s Sirius XM Radio;
current mailing address (including apartment number, city, state and zip code); current email
address; and current telephone number. You can find the ESN by tuning to “0” on your Sirius
XM radio. If you did not receive email or individual mailed notice of the Settlement, you must
identify on the claim form, if different than your current telephone number, the landline,
wireless, cell or mobile number that received one or more calls by Sirius XM’s telemarketing
vendors between October 16, 2013 and April 26, 2019, and affirm that you had never been a paid
Sirius XM subscriber at the time you received the first call.

To receive the cash option, you must provide the following information on the claim form by no
later than [date]: first and last name; current mailing address (including apartment number, city,
state and zip code); and current telephone number. If you did not receive email or individual
mailed notice of the Settlement, you must identify on the claim form, if different than your
current telephone number, the landline, wireless, cell or mobile number that received one or
more calls by Sirius XM’s telemarketing vendors between October 16, 2013 and April 26, 2019,
and affirm that you had never been a paid Sirius XM subscriber at the time you received the first
call.

                       EXCLUDING YOURSELF FROM THE SETTLEMENT

How do I exclude myself from the Settlement?

To exclude yourself from the Settlement, you must send a letter or other written document by
mail to:

                                       Sirius XM DNC
                                Settlement Class Administrator
                                        EXCLUSIONS
                                        *************
                                        *************

Your request for exclusion must include the following:

                                               10
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19               Page 59 of 62 PageID 9753


   •   Your full name and address;

   •   The telephone number on which you received the call associated with your request for
       exclusion;

   •   Your personal and original signature or the original signature of a person previously
       authorized by law, such as a trustee, guardian or person acting under a power of attorney,
       to act on your behalf; and

   •   A statement in plain English that you want to be excluded from the Settlement Class
       and/or you want to waive all rights to the benefits of the Settlement.

Your exclusion request must be postmarked no later than [date]. You cannot ask to be
excluded on the phone, by email, or at the website. If you opt out, your name will appear in the
Court’s records to identify you as someone not bound by the Settlement

If I do not exclude myself, can I sue Sirius XM for the same thing later?

No. Unless you exclude yourself, you give up any right you might have to sue Sirius XM for all
claims resolved by the Settlement. The Settlement Agreement (which you can find at
SiriusXMdncTCPAsettlement.com) explains the claims that you will be releasing. The claims that
you will be releasing are also summarized in response to the question, “What am I giving up to
get a payment or stay in the Settlement?” but you should always consult the Settlement
Agreement for a complete explanation.

You must exclude yourself as a Class Member in order to try to maintain your own lawsuit. If
you start your own lawsuit, you will have to hire your own lawyer, and you will have to prove
your claims.

If I exclude myself, can I still get Free Service or a cash payment?

No. You cannot register for Free Service if you exclude yourself from the Settlement. You
cannot receive a cash payment from the Settlement Fund if you exclude yourself from the
Settlement.

                             THE LAWYERS REPRESENTING YOU

Do I have a lawyer in this case?

The Court has appointed the following lawyers as “Class Counsel” to represent Class Members:
Hughes Ellzey, LLP; Mark A. Alexander P.C.; Siri & Glimstad LLP; Turner Law Offices, LLC;
Werman Salas P.C.; and Lieff Cabraser Heimann & Bernstein, LLP.

You will not be charged for these lawyers. If you want to be represented by another lawyer, you
may hire one to appear in Court for you at your own expense.

How will the lawyers and class representatives be paid?


                                              11
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                 Page 60 of 62 PageID 9754


Class Counsel will make an application to the Court for an award of attorneys’ fees, costs and
other expenses for their representation of the Class Representative and Class Members, of up to
twenty percent (20%) of the total value of the Settlement. The Court will decide the amount of
fees and expenses to award.

Class Counsel also will request a service award of $10,000 for Thomas Buchanan as
compensation for the time and resources he has put into representing Class Members.

                                 OBJECTING TO THE SETTLEMENT

How do I tell the Court that I do not think the Settlement is fair?

You can tell the Court that you do not agree with the Settlement or some part of it. If you
are a Class Member, you can object to the Settlement if you do not think the Settlement is fair.
You can state the reasons why you think the Court should not approve it. The Court will
consider your views.

To object, you must submit a letter or other written document that includes the following:

   •   Your full name, current address, email address and telephone number, as well as the
       name, address, email address and telephone number of all attorneys representing you;

   •   The cellular telephone number that includes you as a Class Member;

   •   Your original signature or the signature of counsel for the Class Member;

   •   A statement that you object to the Settlement, in whole or in part;

   •   A statement of the legal and factual basis for your Objection;

   •   A list of all cases, by name and case number, in which you and/or your counsel has filed
       or in any way participated in—financially or otherwise—objections to a class action
       settlement in the previous five (5) years; and

   •   Copies of any documents that you wish to submit in support of your position

You must mail or hand-deliver your objection to the Court so it is received by [date]. You must
also mail your objection to Class Counsel and counsel for Sirius XM so that it is received no
later than [date]. The addresses are listed below:

Clerk of Court

Plaintiff’s Counsel

Defense Counsel

Do not call the Court, Sirius XM or Sirius XM’s counsel if you have questions. Visit the
website or call Class Counsel.

                                               12
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                  Page 61 of 62 PageID 9755


What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you do not like something about the Settlement.
You can object only if you stay in the Class. Excluding yourself (also known as opting
out), is telling the Court that you do not want to be included in the Settlement. If you exclude
yourself, you cannot object because the Settlement no longer affects you.

                                    THE FAIRNESS HEARING

When and where will the Court decide whether to approve the Settlement?

The Court has scheduled a Fairness Hearing on Month Day, 2019 at __:__ _.m., in Courtroom
1525 of the United States District Court for the Northern District of Texas, 1100 Commerce
Street, Dallas, Texas 75242-1003. The hearing may be moved to a different date or time without
additional notice, so it is a good idea to check SiriusXMdncTCPAsettlement.com for updates. At
this hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. The
Court will also consider the requests by Class Counsel for attorneys’ fees and expenses and for
Service Awards to the Class Representative. If there are objections, the Court will consider them
at that time. After the hearing, the Court will decide whether to approve the Settlement. It is
unknown how long these decisions will take.

Do I have to attend the hearing?

No. Class Counsel will answer any questions the Court may have. But you are welcome to attend
the hearing at your own expense. If you send an objection, you do not have to come to Court to
talk about it. As long as you submitted your written objection on time, to the proper addresses,
and it complies with the other requirements set forth above, the Court will consider it. You also
may pay your own lawyer to attend the hearing, but it is not necessary.

May I speak at the hearing?

You may ask the Court for permission to speak at the Final Approval Hearing. The Court makes
the decision on what will happen at the Final Approval Hearing. Any Class member who wishes
to appear at the Final Approval Hearing must mail or hand-deliver to the Clerk of the Court a
“Notice of Intention to Appear,” and file it in Buchanan v. Sirius XM Radio Inc., Case No. 17-
cv-728 (N. D. Tex.). Use the addresses listed above. The Notice of Intention to Appear must be
received by the Court by [date]. You must also mail or hand-deliver your Notice of Intention to
Appear including exhibits, lists or other documents to Class Counsel and Sirius XM’s counsel so
they are received by [date].

The Notice of Intention to Appear must include:

   •   Copies of any exhibits or other documents that you intend to present or use as evidence at
       the hearing;

   •   A list of all witnesses that you intend to call to give evidence at the hearing; and


                                                13
Case 3:17-cv-00728-D Document 105-5 Filed 05/01/19                Page 62 of 62 PageID 9756


   •   All other actions or any additional submissions as may be ordered by the Court.

If you wish to appear at the Final Approval Hearing you must also provide dates at least seven
(7) days in advance of the Final Approval Hearing when you will be available for a deposition.
Failure by an objector to make himself or herself available for a deposition may result in the
Court striking the objection. The Court may also tax the costs of any such discovery to the
objector or the objector’s counsel if the Court determines that the objection is frivolous or made
for an improper purpose.

You cannot ask to speak at the hearing if you exclude yourself from the Settlement.

                                      IF YOU DO NOTHING

What happens if I do nothing at all?

If you are a Class Member and do nothing, you will not get benefits from the Settlement. You
must submit a claim form to register for Free Service or a cash payment. You will be bound by
the judgment entered by the Court unless you exclude yourself using the procedure described
above. This means you will not be able to start a lawsuit, continue with a lawsuit, or be part of
any other lawsuit or proceeding against Sirius XM about the claims at issue in this case or
released by the Settlement Agreement.

                                GETTING MORE INFORMATION

How do I get more information?

This Notice summarizes the proposed Settlement. More details are in the Settlement Agreement,
which is the controlling document regarding the terms of the Settlement. For a complete,
definitive statement of the Settlement terms, refer to the Settlement Agreement at
SiriusXMdncTCPAsettlement.com. You may also write with questions to the Settlement
Administrator at Sirius XM DNC Settlement Administrator, [ADDRESS], or call the toll-free
number, 1-888-XXX-XXXX.

On the website, SiriusXMdncTCPAsettlement.com, there is a complete Notice of the Settlement in
Spanish. (En el sitio web, SiriusXMdncTCPAsettlement.com, hay una notificación completa del
acuerdo en Español.)




                                               14
